 

 

 

 

WAREHOUSE LOAN AND SECURITY AGREEMENT

 

___________________________

 

Dated as of February 10, 2000, as Amended

and Restated to and including January 24, 2001

___________________________

  

AAMES CAPITAL CORPORATION

as a Borrower

  

and

  

AAMES FUNDING CORPORATION

as a Borrower

  

and

  

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

as Lender



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page

Section 1.

Definitions and Accounting Matters

1

1.01

Certain Defined Terms

1

1.02

Accounting Terms and Determinations

21

Section 2

.

Advances, Note and Prepayments

21

2.01

Advances

21

2.02

Notes

22

2.03

Procedure for Borrowing

22

2.04

Limitation on Types of Advances; Illegality

23

2.05

Repayment of Advances; Interest

24

2.06

Mandatory Prepayments or Pledge; Request for Release

24

2.07

Optional Prepayments

25

2.08

Requirements of Law

26

2.09

Renewal of Termination Date

27

Section 3

.

Payments; Computations; Taxes

27

3.01

Payments

27

3.02

Computations

27

3.03

Application of Collections

27

3.04

Reamortization of Tranche B

28

Section 4

.

Collateral Security

29

4.01

Collateral; Security Interest

29

4.02

Further Documentation

31

4.03

Changes in Locations, Name, etc

31

4.04

Lender's Appointment as Attorney-in-Fact

31

4.05

Performance by Lender of either Borrower's Obligations

32

4.06

Proceeds

33

4.07

Remedies

33

4.08

Limitation on Duties Regarding Presentation of Collateral

34

4.09

Powers Coupled with an Interest

34

4.10

Release of Security Interest

34

Section 5

.

Conditions Precedent

35

5.01

Initial Advance

35

5.02

Initial and Subsequent Advances

36

Section 6

.

Representations and Warranties

38

6.01

Existence

38

 

i



--------------------------------------------------------------------------------



 6.02

Financial Condition

38

6.03

Litigation

39

6.04

No Breach

39

6.05

Action

39

6.06

Approvals

39

6.07

Margin Regulations

39

6.08

Taxes

39

6.09

Investment Company Act

40

6.10

No Legal Bar

40

6.11

No Default

40

6.12

Collateral; Collateral Security

40

6.13

Chief Executive Office; Chief Operating Office

41

6.14

Location of Books and Records

41

6.15

Ownership by Aames Capital of the Pledged Securities

41

6.16

True and Complete Disclosure

41

6.17

Tangible Net Worth; Liquidity

41

6.18

ERISA

41

6.19

Licenses

41

6.20

Relevant States

42

6.21

True Sales

42

6.22

No Burdensome Restrictions

42

6.23

Subsidiaries

42

6.24

Origination and Acquisition of Mortgage Loans

42

6.25

No Adverse Selection

42

6.26

Borrowers Solvent; Fraudulent Conveyance

42

6.27

Representations as to each Pooling and Servicing Agreement

42

6.28

Insured Closing Letter

43

6.29

Escrow Letter

43

Section 7

.

Covenants of the Borrowers

43

7.01

Financial Statements

43

7.02

Litigation

45

7.03

Existence, Etc

45

7.04

Prohibition of Fundamental Changes

46

7.05

Borrowing Base Deficiency

46

7.06

Notices

46

7.07

Servicing

47

7.08

Underwriting Guidelines

47

7.09

Lines of Business

47

7.10

Transactions with Affiliates

47

7.11

Application of Funding

47

7.12

Limitation on Liens

47

7.13

Limitation on Sale of Assets

47

7.14

Limitation on Distributions

48

 

ii



--------------------------------------------------------------------------------



7.15

Maintenance of Liquidity

48

7.16

Maintenance of Tangible Net Worth

48

7.17

Committed Warehouse Facilities

48

7.18

Settlement Agents

48

7.19

Servicing Transmission

48

7.20

No Amendment or Waiver

48

7.21

Maintenance of Property; Insurance

48

7.22

Further Identification of Collateral

49

7.23

Mortgage Loan Determined to be Defective

49

7.24

Interest Rate Protection Agreements

49

7.25

Covenants of the Borrowers with respect to the Collateral

49

7.26

[Intentionally Omitted]

50

7.27

Certificate of a Responsible Officer of each Borrower

50

7.28

Deposit of Collections

50

Section 8

.

Events of Default

51

8.02

Remedies Upon Default

53

Section 9.

No Duty on Lender's Part

55

Section 10

.

Miscellaneous

55

10.01

Waiver

55

10.02

Notices

55

10.03

Indemnification and Expenses

55

10.04

Amendments

56

10.05

Successors and Assigns

56

10.06

Survival

56

10.07

Captions

56

10.08

Counterparts

57

10.09

Warehouse Agreement Constitutes Security Agreement; Governing Law

57

10.10

SUBMISSION TO JURISDICTION; WAIVERS

57

10.11

WAIVER OF JURY TRIAL

57

10.12

Acknowledgments

58

10.13

Hypothecation or Pledge of Collateral

58

10.14

Assignments; Participations

58

10.15

Servicing

59

10.16

Periodic Due Diligence Review

60

10.17

Effect of Payment Under Guarantee

61

10.18

Set-Off

61

10.19

Intent

61

10.20

Joint and Several Liability

61

iii



--------------------------------------------------------------------------------



SCHEDULES

     

SCHEDULE 1

Representations and Warranties re: Mortgage Loans

 

SCHEDULE 2

Initial Scheduled Amortization Balance

 

SCHEDULE 3

Filing Jurisdictions and Offices

 

SCHEDULE 4

Relevant States

 

SCHEDULE 5

Subsidiaries

 

SCHEDULE 6

[Intentionally Omitted]

 

SCHEDULE 7

Pledged Securities

 

SCHEDULE 8

Governing Agreements

EXHIBITS

     

EXHIBIT A

Form of Promissory Note

 

EXHIBIT B

[Intentionally Omitted]

 

EXHIBIT C

Form of Opinion of Counsel to the Borrowers

 

EXHIBIT D

Form of Notice of Borrowing and Pledge

 

EXHIBIT E

Underwriting Guidelines

 

EXHIBIT F

Required Fields for Servicing Transmission

 

EXHIBIT G

Required Fields for Mortgage Loan Data Transmission

 

EXHIBIT H

Form of Borrowing Base Certificate

 

EXHIBIT I

Form of Confidentiality Agreement

 

EXHIBIT J

Form of Subservicer Instruction Letter

 

EXHIBIT K

Form of Trustee Instruction Letter

 

EXHIBIT L

Form of Power of Attorney

 

EXHIBIT M

Form of Escrow Letter

 

EXHIBIT N

Form of List of Settlement Agents

iv



--------------------------------------------------------------------------------



WAREHOUSE LOAN AND SECURITY AGREEMENT

WAREHOUSE LOAN AND SECURITY AGREEMENT, dated as of February 10, 2000, as amended
and restated to and including January 24, 2001, between AAMES CAPITAL
CORPORATION, a California corporation, as a Borrower, AAMES FUNDING CORPORATION,
a California corporation, as a Borrower (each a "Borrower", collectively, the
"Borrowers") and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware
corporation (the "Lender").

RECITALS

The Borrowers and the Lender have entered into a Warehouse Loan and Security
Agreement dated as of February 10, 2000 (the "Existing Agreement"), which the
Borrowers and the Lender have agreed to amend and restate pursuant to this
amended and restated Warehouse Agreement (as defined herein) to include all
previously executed amendments to the Existing Agreement and certain additional
changes reflected herein. Such amendment and restatement is desired by the
parties hereto, in lieu of a further amendment hereto, to enhance the clarity
and readability of this Warehouse Agreement.



The Borrowers wish to obtain financing from time to time to provide interim
funding for the origination and acquisition of certain Mortgage Loans (as
defined herein).

The Lender has agreed, subject to the terms and conditions of this Warehouse
Agreement, to provide such financing to the Borrowers.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions and Accounting Matters.

1.01 Certain Defined Terms . As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Warehouse Agreement in the singular to have the same meanings
when used in the plural and vice versa):

"Aames Capital" shall mean Aames Capital Corporation and any permitted
successors and assigns.

"Aames Funding" shall mean Aames Funding Corporation and any permitted
successors and assigns.

"Accepted Servicing Practices" shall mean, with respect to any Mortgage Loan,
accepted and prudent mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage
Loans in the jurisdiction where the related Mortgaged Property is located and in
a manner at least equal in quality to the servicing the Borrowers or Borrowers'
designees provide to mortgage loans which they own in their own portfolio.

1



--------------------------------------------------------------------------------



"Actual Amortization Amount" shall mean with respect to Tranche B Advances and
the Tranche B Collections for any Payment Date: (a) to the extent the Tranche B
Collections in respect of Pledged Securities for such Payment Date do not exceed
the Expected Monthly Collections for such Payment Date by more than 120%, an
amount equal to the Scheduled Monthly Amortization Amount for such Payment Date,
and (b) to the extent the Tranche B Collections in respect of Pledged Securities
for such Payment Date exceed the Expected Monthly Collections for such Payment
Date by more than 120%, an amount equal to 50% of the Tranche B Collections in
respect of the Pledged Securities received by the Borrower or Lender for such
Payment Date after deducting interest due hereunder on such Payment Date on
outstanding Tranche B Advances.

"Advance" shall have the meaning provided in Section 2.01 hereof.

"Affiliate" means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, excluding any Person which would otherwise meet the definition of
Affiliate with respect to the Guarantor unless such Person directly owns at
least 70% of the capital stock of the Guarantor as of the Effective Date. For
purposes of this definition, "control" (together with the correlative meanings
of "controlled by" and "under common control with") means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) or such Person, or (b) to directly or
indirectly cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.

"ALTA" means the American Land Title Association.

"Applicable Collateral Percentage"shall mean (A) in the case of Mortgage Loans
which are not Wet Loans, (i) for the first 120 days following the date such
Eligible Mortgage Loan first becomes subject to the terms of this Warehouse
Agreement, with respect to each Advance:

(a) with respect to Eligible Mortgage Loans as to which scheduled payments of
principal and interest are not more than 59 days past due, 97%;

(b) with respect to Eligible Mortgage Loans as to which scheduled payments of
principal and interest are more than 59 days past due, 85%; and

(ii) thereafter, 0%; and

(B) in the case of Wet Loans (i) for the first six Business Days following the
date such Eligible Mortgage Loan first becomes subject to the terms of this
Warehouse Agreement, with respect to each Advance, the lesser of (a) 100%, or
(b) the percentage of par equal to the full wire amount required to originate
such Wet Loan; and (ii) thereafter, 0%.

"Applicable Margin" shall mean, with respect to Advances that are Tranche A
Advances, Tranche B Advances, Tranche C Advances and Tranche D Advances the
applicable rate

2



--------------------------------------------------------------------------------



per annum set forth below:

Tranche A Advances: (a) 1.00% for any date on which the aggregate outstanding
amount of Tranche A Advances plus Tranche D Advances is equal to or greater than
$125,000,000, and (b) otherwise, 1.50%.

Tranche B Advances: 3.75%

Tranche C Advances: 1.50%

Tranche D Advances: 1.75%

"Appraised Value" shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

"Approved Title Insurance Company" shall mean a nationally recognized title
insurance company or any other title insurance company approved by the Lender in
its sole discretion.

"Assignment of Mortgage" shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage.

"Bankruptcy Code" shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

"Best's" means Best's Key Rating Guide, as the same shall be amended from time
to time.

"Borrower" or "Borrowers" shall have the meaning provided in the heading hereof.

"Borrowing Base" shall mean the aggregate Collateral Value of all Collateral
that has been, and remains pledged to the Lender hereunder.

"Borrowing Base Certificate" shall mean the certificate prepared by the Lender
substantially in the form of Exhibit H, attached hereto.

"Borrowing Base Deficiency" shall have the meaning provided in Section 2.06
hereof.

"Business Day" shall mean any day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

"Capital Lease Obligations" shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property

3



--------------------------------------------------------------------------------



to the extent such obligations are required to be classified and accounted for
as a capital lease on a balance sheet of such Person under GAAP, and, for
purposes of this Warehouse Agreement, the amount of such obligations shall be
the capitalized amount thereof, determined in accordance with GAAP.

"Capital Z" shall mean Capital Z Financial Services Fund II, L.P. and any
permitted successors and assigns.

"Capital Z Residual Sale Agreement" shall mean that certain Residual Sale
Agreement, dated August 31, 2000, between Aames Capital and Capital Z
Investments, L.P., as amended, supplemental, restated or modified from time to
time.

"Cash Equivalents" shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor's Ratings Group ("S&P") or P-1 or the equivalent thereof by
Moody's Investors Service, Inc. ("Moody's") and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody's, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

"Collateral" shall have the meaning assigned to such term in Section 4.01(b)
hereof.

"Collateral Value" shall mean (a) with respect to each Wet Loan, the product of
the related Applicable Collateral Percentage times the original outstanding
principal balance of such Wet Loan, and (b) with respect to each Mortgage Loan
which is not a Wet Loan, the lesser of (i) the product of the related Applicable
Collateral Percentage times the Market Value thereof and (ii) the product of the
outstanding principal balance of such Mortgage Loan times (x) 100% with respect
to any Eligible Mortgage Loan as to which scheduled payments of principal and
interest are not more than 59 days past due; or (y) 85% with respect to any
Eligible Mortgage Loan as to which scheduled payments of principal and interest
are more than 59 days past due; provided, further that, the Collateral Value
shall be deemed to be zero with respect to each Mortgage Loan:

4



--------------------------------------------------------------------------------



(1) in respect of which there is a material breach of a representation and
warranty set forth on Schedule 1 (assuming each representation and warranty is
made as of the date Collateral Value is determined) or a Material Exception
which was not otherwise waived by the Lender;

(2) which the Lender determines, in its reasonable discretion that such Mortgage
Loan is not eligible for sale in the secondary market or for securitization
without unreasonable credit enhancement;

(3) which has been released from the possession of the Custodian under Section
5(a) of the Custodial Agreement to the Borrower or its bailee for a period in
excess of the period specified in the Custodial Agreement;

(4) which has been released from the possession of the Custodian under Section
5(b) of the Custodial Agreement under any Transmittal Letter in excess of the
time period stated in such Transmittal Letter for release;

(5) in respect of which (a) the related Mortgaged Property is the subject of a
foreclosure proceeding or (b) the related Mortgage Note has been extinguished
under relevant state law in connection with a judgment of foreclosure or
foreclosure sale or otherwise;

(6) in respect of which the related Mortgagor is the subject of a bankruptcy
proceeding;

(7) if the Mortgagor has not made its first payment on the related Mortgage Loan
within forty-five days of its related Due Date;

(8) if such Mortgage Loan is more than 59 days past due with respect to
scheduled payments of principal and interest and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Mortgage
Loans which are more than 59 days past due with respect to scheduled payments of
principal and interest exceeds, at any time, the lesser of (a) $7,500,000, and
(b) 5% of the aggregate outstanding amount of all Advances;

(9) if, with respect to such Mortgage Loan, the Borrower has provided the Lender
with a lost note affidavit and the Collateral Value of such Mortgage Loan when
added to the aggregate Collateral Value of all other Mortgage Loans for which a
lost note affidavit was provided to the Lender exceeds $1,000,000 at any time;

(10) if the Borrower has delivered a lost note affidavit to the Lender and such
Mortgage Loan is either (i) more than 29 days delinquent with respect to
scheduled payments of principal and interest or (ii) remains pledged to the
Lender hereunder more than 90 days after the date on which it is first included
in the Collateral;

(11) if such Mortgage Loan is delinquent with respect to scheduled payments of

5



--------------------------------------------------------------------------------



principal and interest for ninety (90) or more days;

(12) if the Borrower has delivered a lost note affidavit to the Lender or the
Custodian for Mortgage Loans securing any Advances which have not been repaid on
a date which is not more than ninety (90) days from the related Funding Date;

(13) if such Mortgage Loan is a Wet Loan and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Wet
Loans exceeds (A) $40,000,000 on any day which occurs during the period from the
fourth to last Business Day of each calendar month through and including the
sixth Business Day of the next succeeding calendar month, or (B) $30,000,000 on
any other date; provided that the amounts specified in clauses (A) and (B)
hereto shall be reduced by 50% in the event that the Guarantor has cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount less than either (a) $20,000,000, or (b)
$15,000,000 in the event that, Aames Capital has unused committed sale capacity
on unencumbered assets that could be sold under the Capital Z Residual Sale
Agreement in an amount equal to not less than $10,000,000; or

(14) if, with respect to such Mortgage Loan, the Custodian is not in possession
of all Required Documents and other Mortgage Loan documents required to be
delivered pursuant to the Custodial Agreement including, but not limited to,
(except with respect to Wet Loans): the original note with complete chain of
endorsements or a lost note affidavit in form reasonably acceptable to the
Lender; original mortgage or deed of trust with complete chain of assignments
(such documents may be copies certified by the Borrower as sent for
recordation); modification agreements; and a title policy, title commitment or
preliminary title report.

(b) with respect to the Initial Haircut Collateral, the Collateral Value shall
be deemed to be$15,942,234.27 as of January 24, 2001. After January 24, 2001,
such Collateral Value for the Initial Haircut Collateral shall be deemed to be
not greater than$15,942,234.27, minus any amounts applied after January 24, 2001
to reduce the principal balance of the Tranche B Advances; and

(c) with respect to all Collateral other than Eligible Mortgage Loans and the
Initial Haircut Collateral, the Collateral Value shall be deemed to be zero
unless otherwise agreed by the Lender in its sole discretion.

"Collections" shall mean the collective reference to Tranche A Collections,
Tranche B Collections, Tranche C Collections and Tranche D Collections.

"Combined LTV or CLTV" means with respect to any Mortgage Loan, the ratio of (i)
the original outstanding principal amount of the Mortgage Loan and any other
mortgage loan which is secured by a lien on the related Mortgaged Property at
the time of the applicable Borrower's funding of such Mortgage Loan (ii) the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 6 months of the origination
of

6



--------------------------------------------------------------------------------



the Mortgage Loan, the purchase price of the Mortgaged Property.

"Commonly Controlled Entity" shall mean an entity, whether or not incorporated,
which is under common control with either Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes either Borrower and which is
treated as a single employer under Section 414 of the Code.

"Contractual Obligation" shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

"Cooperative Corporation" shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

"Cooperative Loan" shall mean a Mortgage Loan that is secured by a first lien on
and a perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.

"Cooperative Project" shall mean with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.

"Cooperative Shares" shall mean with respect to any Cooperative Loan, the shares
of stock issued by a Cooperative Corporation and allocated to a Cooperative Unit
and represented by a stock certificate.

"Cooperative Unit" shall mean with respect to any Cooperative Loan, a specific
unit in a Cooperative Project.

"Custodial Agreement" shall mean the Custodial Agreement, dated as of January
24, 2001, among Aames Capital Corporation, Aames Funding Corporation, the
Custodian and the Lender, as the same shall be modified and supplemented and in
effect from time to time.

"Custodian" shall mean Bankers Trust Company, its successors and permitted
assigns.

"Custodian Loan Transmission" shall have the meaning provided in the Custodial
Agreement.

"Default" shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

"Disbursement Account" shall have the meaning ascribed to such term in the
Custodial Agreement.

7



--------------------------------------------------------------------------------



"Dollars" and "$" shall mean lawful money of the United States of America.

"Due Date" means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

"Due Diligence Review" shall mean the performance by the Lender of any or all of
the reviews permitted under Section 10.16 hereof with respect to any or all of
the Mortgage Loans or the Borrowers or related parties, as desired by the Lender
from time to time.

"Effective Date" shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

"Eligible Mortgage Loan" shall mean a Mortgage Loan which is made to a Mortgagor
secured by a first or second mortgage lien (as reflected on the Mortgage Loan
Data Transmission) on a one-to-four family residential property and as to which
(a) the representations and warranties in Section 6.12 and 6.24 and Schedule 1
hereof are correct, (b) was originated or acquired by the Borrowers in
accordance with the applicable Borrower's or Lender approved third party's
Underwriting Guidelines not more than 60 days prior to the related Funding Date,
(c) except with respect to any Wet Loan, contains all required Mortgage Loan
Documents without any Material Exception, (d) such other customary criteria for
eligibility determined by the Lender shall have been satisfied, and (e) in the
case of a Wet Loan, the following additional conditions are satisfied:

(i) the proceeds thereof have been funded (or, on the date of the Advance
supported by a Notice of Borrowing and Pledge are being funded) by wire transfer
or cashier's check, cleared check or draft or other form of immediately
available funds to the Settlement Agent for such Wet Loan;

(ii) the Borrowers expect such Wet Loan to close on the disbursement date and
become a valid lien securing actual indebtedness by funding to the order of the
Mortgagor thereunder;

(iii) the proceeds thereof have not been returned to the Lender or its agent
from the Settlement Agent for such Wet Loan;

(iv) neither Borrower has learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor;

(v) upon recordation such Mortgage Loan will constitute a first or second lien
on the premises described therein; and

(vi) the Borrowers shall have obtained an Insured Closing Letter and Escrow
Letter with respect to such Wet Loan.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

8



--------------------------------------------------------------------------------



"ERISA Affiliate" shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which either Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such
Borrower is a member.

"Escrow Letter" shall mean a letter substantially in the form of Exhibit M
hereto.

"Escrow Payments" means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

"Event of Default" shall have the meaning provided in Section 8 hereof.

"Exception Report" shall mean the exception report prepared by the Custodian
pursuant to the Custodial Agreement.

"Expected Monthly Collections" shall mean with respect to Tranche B Collections
in respect of Pledged Securities for any Payment Date, the amount set forth for
the corresponding Payment Date under the heading "Expected Monthly Collections"
on Schedule 2 attached hereto.

"Federal Funds Rate" shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three primary dealers
(other than an affiliate of the Lender).

"FHLMC" means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

"First Lien" shall mean with respect to each Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first lien on the Mortgaged Property.

"FNMA" means the Federal National Mortgage Association, or any successor
thereto.

"Funding Date" shall mean the date on which an Advance is made hereunder.

"GAAP" shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

"Governing Agreement" shall mean the agreement or agreements listed on Schedule

9



--------------------------------------------------------------------------------



8

attached hereto as such agreements shall be amended or supplemented from time to
time and such other agreements governing the issuance and payment of any Pledged
Securities or Servicing Advance Receivables pledged to the Lender after the
Effective Date.



"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over either Borrower, any of its
Subsidiaries or any of its properties.

"Gross Margin" means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

"Guarantee" shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay, by swap agreement or other credit
derivatives, or otherwise), provided that the term "Guarantee" shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) obligations to make servicing advances for delinquent taxes and
insurance, or other obligations in respect of a Mortgaged Property, to the
extent required by the Lender. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms "Guarantee" and "Guaranteed"
used as verbs shall have correlative meanings.

"Guarantor" shall mean Aames Financial Corporation.

"Guaranty" shall mean the guaranty, dated January 24, 2001, executed by the
Guarantor in favor of the Lender which evidences the guarantee by the Guarantor
of the obligations of the Borrowers under this Warehouse Agreement and the Note.

"Indebtedness" shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by

10



--------------------------------------------------------------------------------



such Person; (i) Indebtedness of general partnerships of which such Person is a
general partner; and (j) any other indebtedness of such Person by a note, bond,
debenture or similar instrument.

"Index" means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

"Initial Haircut Collateral" shall mean all Pledged Securities, the Limited
Partnership Interest and Servicing Advance Receivables delivered to the Lender
as collateral hereunder as of the Effective Date.

"Instruction Letter" shall mean a letter agreement between the Borrowers and
each Subservicer substantially in the form of Exhibit J attached hereto, in
which such Persons acknowledge the Lender's security interest in the Mortgage
Loans, and agree to remit any collections with respect to the Mortgage Loans as
the Lender may so direct from time to time, which Instruction Letter may be
delivered by Lender to such Subservicer in its sole discretion.

"Insurance Proceeds" means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

"Insured Closing Letter" means a letter of indemnification from an Approved
Title Insurance Company addressed to the Borrower with coverage that is
customarily acceptable to Persons engaged in the origination of mortgage loans,
identifying the Settlement Agent covered thereby.

"Intercreditor Agreement" shall mean that certain Intercreditor Agreement, dated
as of the date hereof, among the Lender, Capital Z, the Guarantor and Aames
Capital.

"Interest Period" shall mean, with respect to any Advance, (i) initially, the
period commencing on the Funding Date with respect to such Advance and ending on
the calendar day prior to the Payment Date of the next succeeding month, and
(ii) thereafter, each period commencing on the Payment Date of a month and
ending on the calendar day prior to the Payment Date of the next succeeding
month. Notwithstanding the foregoing, no Interest Period may end after the
Termination Date.

"Interest Rate Adjustment Date" means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

"Interest Rate Protection Agreement" shall mean with respect to any or all of
the Mortgage Loans and/or Advances, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by
either Borrower and reasonably acceptable to the Lender.

"Lender" shall have the meaning assigned thereto in the heading hereto.

11



--------------------------------------------------------------------------------



"LIBO Base Rate" shall mean with respect to each day an Advance is outstanding
(or if such day is not a Business Day, the next succeeding Business Day), the
rate per annum equal to the rate published by Bloomberg or if such rate is not
available, the rate appearing at page 3750 of the Telerate Screen as one-month
LIBOR on such date, and if such rate shall not be so quoted, the rate per annum
at which the Lender is offered Dollar deposits at or about 11:00 A.M., eastern
time, on such date by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations in respect of its
Advances are then being conducted for delivery on such day for a period of one
month and in an amount comparable to the amount of the Advances to be
outstanding on such day.

"LIBO Rate" shall mean with respect to each Interest Period pertaining to an
Advance, a rate per annum determined by the Lender in its sole discretion in
accordance with the following formula (rounded upwards to the nearest l/100th of
one percent), which rate as determined by the Lender shall be conclusive absent
manifest error by the Lender:

LIBO Base Rate


 1.00 - LIBO Reserve Requirements



The LIBO Rate shall be calculated each Funding Date and Payment Date commencing
with the first Funding Date.

"LIBO Reserve Requirements" shall mean for any Interest Period for any Advance,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements applicable to the Lender in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

"Lien" shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

"Limited Partnership Interest" shall mean the ownership interest of Aames
Capital as provided in the Limited Partnership Agreement of Steamboat Financial
Partnership I, L.P., dated as of June 10, 1999 as further amended or modified
from time to time.

"Loan Documents" shall mean collectively, this Warehouse Agreement, the
Guaranty, the Note and the Custodial Agreement and any other document executed
in connection therewith.

"Loan Party" shall mean collectively, the Borrowers and the Guarantor.

"Loan-to-Value Ratio" or "LTV" means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased

12



--------------------------------------------------------------------------------



within 6 months of the origination of the Mortgage Loan, the purchase price of
the Mortgaged Property.

"Market Value" shall mean the value, determined by the Lender in its sole
reasonable discretion, of the Mortgage Loans if sold in its entirety to a single
third-party purchaser. In determining Market Value, the Lender may take into
account (a) customary factors, including, but not limited to current market
conditions and the fact that the Mortgage Loans may be sold under circumstances
in which the Borrowers, as originators of the Mortgage Loans, is in default
under the Warehouse Agreement, and (b) firm take-out commitments from investment
grade purchasers in favor of the Borrowers covering the Mortgage Loans or
mortgage loans substantially similar to the Mortgage Loans to the extent
recently obtained and during similar market conditions. The Lender's
determination of Market Value shall be conclusive upon the parties, absent
manifest error on the part of the Lender. The Lender shall have the right to
mark to market the Mortgage Loans on a daily basis which Market Value may be
determined to be zero. The Borrowers acknowledge that the Lender's determination
of Market Value is for the limited purpose of determining Collateral Value for
lending purposes hereunder without the ability to perform customary purchaser's
due diligence and is not necessarily equivalent to a determination of the fair
market value of the Collateral achieved by obtaining competing bids in an
orderly market in which the originator/servicer is not in default under a
revolving debt facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence.

"Material Adverse Effect" shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of the either
Borrower or the Guarantor, (b) the ability of either Borrower or the Guarantor
to perform in all material respects its obligations under any of the Loan
Documents to which it is a party, (c) the validity or enforceability in all
material respects of any of the Loan Documents, (d) the rights and remedies of
the Lender under any of the Loan Documents, (e) the Collateral other than the
Initial Haircut Collateral (except for changes in Market Value due to market
conditions).

"Material Exception" shall have the meaning assigned thereto in the Custodial
Agreement.

"Maximum Credit" shall mean three hundred million Dollars.

"Minimum Scheduled Amortization Shortfall Payment" shall mean with respect to
any Payment Date the lesser of (a) the amount, if any, by which the outstanding
principal balance of Tranche B Advances exceeds the Scheduled Amortization
Balance for such Payment Date plus $500,000, and (b) 10 basis points multiplied
by the Release Balance for such Payment Date, but not to exceed $75,000 for any
such Payment Date.

"Monthly Payment" means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an adjustable
rate Mortgage Loan.

"Mortgage" shall mean the mortgage, deed of trust or other instrument, which
creates a first lien or second lien (as indicated on the Mortgage Loan Data
Transmission) on either (i) with

13



--------------------------------------------------------------------------------



respect to a Mortgage Loan other than a Cooperative Loan, the fee simple or
leasehold estate in such real property or (ii) with respect to a Cooperative
Loan, the Proprietary Lease and related Cooperative Shares, which in either case
secures the Mortgage Note.

"Mortgage File" shall have the meaning assigned thereto in the Custodial
Agreement.

"Mortgage Interest Rate" means the annual rate of interest borne on a Mortgage
Note, which shall be adjusted from time to time with respect to adjustable rate
Mortgage Loans.

"Mortgage Interest Rate Cap" means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

"Mortgage Loan" shall mean a mortgage loan or Cooperative Loan which the
Custodian has been instructed to hold for the Lender pursuant to the Custodial
Agreement, and which Mortgage Loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of the applicable Borrower in and to the Mortgaged
Property covered by such Mortgage.

"Mortgage Loan Data Transmission" shall mean a computer-readable magnetic or
other electronic format incorporating the fields identified on Exhibit G.

"Mortgage Loan Documents" shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

"Mortgage Loan List" shall mean the hard copy report provided by the Borrowers
which shall include with respect to each Mortgage Loan to be included as
Collateral: (i) the Mortgage Loan number, (ii) the Mortgagor's name, (iii) the
original principal amount of the Mortgage Loan and (iv) the current principal
balance of the Mortgage Loan.

"Mortgage Note" shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to a Mortgage
Loan.

"Mortgaged Property" means the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

"Mortgagee" means either Borrower or any subsequent holder of a Mortgage Loan.

"Mortgagor" means the obligor on a Mortgage Note.

"Multiemployer Plan" shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
either Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.

"Net Income" shall mean, for any period, the net income of the applicable
Borrower

14



--------------------------------------------------------------------------------



for such period as determined in accordance with GAAP.

"Net Worth" shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.

"Note" shall mean the promissory note provided for by Section 2.02(a) hereof for
Advances and any promissory note delivered in substitution or exchange therefor,
in each case as the same shall be modified and supplemented and in effect from
time to time.

"Notice of Borrowing and Pledge" shall have the meaning assigned to such term in
Section 2.03(a).

"Payment and Reimbursement Agreement" shall mean that certain Payment and
Reimbursement Agreement, dated as of February 10, 2000, by Capital Z in favor of
the Lender.

"Payment Date" shall mean the second Business Day following the 15th day of each
month.

"PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

"Permitted Exceptions" shall mean the exceptions to lien priority including but
not limited to: (i) the lien of current real property taxes and assessments not
yet due and payable; (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender's title insurance policy delivered to the originator of the
Mortgage Loan and (A) referred to or otherwise considered in the appraisal (if
any) made for the originator of the Mortgage Loan or (B) which do not adversely
affect the appraised value of the Mortgaged Property set forth in such
appraisal; (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property; and (iv) in the case of a Second Lien Mortgage Loan,
a First Lien on the Mortgaged Property.

"Person" shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

"Plan" shall mean an employee benefit or other plan established or maintained by
either Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

"Pledged Securities" shall mean those certain Class C and Class R or
subordinated securities pledged or delivered to the Lender and identified on
Schedule 7.

"Pledged Securities Value" shall mean the value, determined by Lender in its
sole

15



--------------------------------------------------------------------------------



reasonable good faith discretion, of the Pledged Securities using the same
methodology that an issuer of such securities would use for GAAP valuation
purposes. In determining Pledged Securities Value, the Lender may take into
account customary factors, including, but not limited to current market
conditions and recent performance of the Mortgage Loans underlying the Pledged
Securities. Lender's determination of Pledged Securities Value shall be
conclusive upon the parties, absent manifest error on the part of Lender. The
Borrowers acknowledge that Lender's determination of Pledged Securities Value is
for lending purposes hereunder and is not necessarily equivalent to a
determination of the fair market value of the Pledged Securities achieved by
obtaining competing bids in an orderly market.

"PMI Policy" or "Primary Insurance Policy" means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

"Pooling and Servicing Agreement" shall mean any pooling and servicing
agreement, trust agreement or other agreement listed on Schedule 8 pursuant to
which the mortgage loans underlying any of the Pledged Securities are serviced
and administered or the Pledged Securities are issued or exchanged and all
Pooling and Servicing Supplements.

"Pooling and Servicing Supplements" shall mean the supplements listed on
Schedule 8 and any other supplements hereafter entered into pursuant to which
the Lender or its Affiliates have agreed or will agree to act as supplemental
servicer.

"Post-Default Rate" shall mean, in respect of any principal of any Advance or
any other amount under this Warehouse Agreement, the Note or any other Loan
Document that is not paid when due to the Lender (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 2% per annum, plus (a) the interest rate
otherwise applicable to such Advance or other amount, or (b) if no interest rate
is otherwise applicable, the LIBO Rate plus the Applicable Margin.

Proceeds: All "proceeds" as such term is defined in Section 9-306(1) of the
Uniform Commercial Code in effect in the State of New York on the date hereof
from the Collateral which, in any event, shall include, without limitation, all
dividends or other income from the Collateral, collections thereon or
distributions with respect thereto.

"Property" shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

"Proprietary Lease" shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.

"Qualified Insurer" means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by FNMA and FHLMC and
whose claims paying ability is rated in the two highest rating categories by any
of the rating agencies with respect to primary mortgage insurance and in the

16



--------------------------------------------------------------------------------



two highest rating categories by Best's with respect to hazard and flood
insurance.

"Qualified Originator" shall mean (a) either Borrower, or (b) any other mutually
agreed upon originator of Mortgage Loans; provided, however, that no
correspondent of either Borrower shall be a Qualified Originator for the
purposes of this Warehouse Agreement.

"Regulations T, U and X" shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

"Release Balance" shall mean for any Payment Date, an amount equal to the
outstanding principal balance of Tranche A Advances and Tranche C Advances
repaid by the Borrowers during the preceding calendar month in order to obtain a
release of the Lender's Lien on the related Collateral. For purposes hereof, if
a Mortgage Loan is released from the Lender's Lien on account of any Tranche A
Advance or a Tranche C Advance, such Tranche A Advance or Tranche C Advance as
the case may be, shall be deemed repaid, regardless of whether one or more
Mortgage Loans are substituted as Collateral for such released Mortgage Loan.

"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. Section
2615.

"Required Documents" shall mean those documents identified in Section 2 of the
Custodial Agreement.

"Requirement of Law" shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

"Responsible Officer" shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer's behalf as demonstrated by a
certificate of corporate resolution.

"Restricted Payments" shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

"Scheduled Amortization Balance" shall mean, for any Payment Date, the amount
set forth under the heading "Targeted Tranche B Amortization Balance" on
Schedule 2 attached

17



--------------------------------------------------------------------------------



hereto.

"Scheduled Amortization Deviation" shall occur if at any time the outstanding
Tranche B Advances owed to the Lender shall be in excess of the Scheduled
Amortization Balance applicable at such time by $12,000,000 or more.

"Scheduled Monthly Amortization Amount" means with respect to Tranche B Advances
and any Payment Date, the amount corresponding to such Payment Date set forth
under the heading "Scheduled Monthly Amortization Amount" on Schedule 2 attached
hereto.

"Second Lien" shall mean with respect to each Mortgaged Property, the lien of
the mortgage, deed of trust or other instrument securing a mortgage note which
creates a second lien on the Mortgaged Property.

"Second Lien Mortgage Loan" shall mean an Eligible Mortgage Loan secured by the
lien on the Mortgaged Property, subject to one prior lien on such Mortgaged
Property securing financing obtained by the related Mortgagor and to Permitted
Exceptions.

"Secured Obligations" shall have the meaning assigned thereto in Section 4.01(c)
hereof.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Securities File" shall mean all documents related to a Pledged Security
including without limitation all original certificates, and any other collateral
pledged or otherwise relating to such Pledged Security.

"Senior Note Indenture" shall mean that certain Indenture of Trust, dated as of
February 1, 1995, and that certain Supplemental Indenture of Trust, dated as of
April 25, 1995, each between Aames Financial Corporation and Bankers Trust
Company of California, N.A. providing for the issuance of 10.5% Senior Notes due
2002.

"Servicer" shall mean Aames Capital in its capacity as servicer or master
servicer of the Mortgage Loans.

"Servicing Advance Receivables" shall mean Aames Capital's right to recover
monthly advances and servicing advances, or such comparable advances, in its
capacity as servicer under the Pooling and Servicing Agreements listed on
Schedule 8 attached hereto, and such other Governing Agreements identified by
the Borrower to the Lender in writing from time to time, from whichever source
of cash as is set forth in the Governing Agreements.

"Servicing File" means with respect to each Mortgage Loan, the file retained by
the applicable Borrower consisting of originals of all material documents in the
Mortgage File which are not delivered to a Custodian and copies of the Mortgage
Loan Documents set forth in Section 2 of the Custodial Agreement.

18



--------------------------------------------------------------------------------



"Servicing Records" shall have the meaning assigned thereto in Section 10.15(b)
hereof.

"Servicing Transmission" shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

"Settlement Agent" shall mean, with respect to any Wet Loan, the Person
specified in the Notice of Borrowing (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated) to which the
proceeds of the related Advance are to be distributed by the Custodian in
accordance with the instructions of the applicable Borrower provided in the
applicable Mortgage Loan Transmission and (i) who is covered by an Insured
Closing Letter and (ii) who the Lender has not designated as an unapproved
settlement agent in a written notice to the Borrowers.

"Single Employer Plan" shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

"Subservicer" shall have the meaning provided in Section 10.15(c) hereof.

"Subsidiary" shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

"System" shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications, maintenance and the like utilized by any Person
for the benefit of such Person to perform its obligations and to administer and
track, store, process, provide, and where appropriate, insert, true and accurate
dates and calculations for dates and spans with respect to the Mortgage Loans.

"Tangible Net Worth" shall mean, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, net leasehold improvements, good will, trademarks, trade names,
service marks, copyrights, patents, licenses and unamortized debt discount and
expense; provided, that residual securities issued by such Person or its
Subsidiaries shall not be treated as intangibles for purposes of this
definition.

"Termination Date" shall mean January 23, 2002, or such earlier date on which
this

19



--------------------------------------------------------------------------------



Warehouse Agreement shall terminate in accordance with the provisions hereof or
by operation of law or as same may be renewed pursuant to Section 2.09.

"Total Indebtedness" shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period
(excluding any warehouse debt), less the amount of any nonspecific consolidated
balance sheet reserves maintained in accordance with GAAP.

"Tranche A Advances" shall mean all Advances made pursuant to Section
2.01(a)(i).

"Tranche A Collections" shall mean all cash collections and other cash proceeds
of any Mortgage Loans other than Mortgage Loans pledged to the Lender by Aames
Funding.

"Tranche B Advances" shall mean all Advances made pursuant to Section
2.01(a)(ii).

"Tranche B Collections" shall mean all cash collections and other cash proceeds
of any Initial Haircut Collateral to the Lender.

"Tranche C Advances" shall mean Advances made by the Lender to Aames Funding
pursuant to Section 2.01(a)(iii).

"Tranche C Collections" shall mean all cash collections and other cash proceeds
of any Collateral pledged to the Lender by Aames Funding.

"Tranche D Advances" shall mean all Advances made in connection with Wet Loans.

"Tranche D Collections" shall mean all cash collections and other cash proceeds
of any Wet Loans pledged to the Lender.

"Trust Agreement" means any deposit trust agreement or indenture governing the
administration and issuance of the Pledged Securities.

"Trustee" shall mean any trustee under a Governing Agreement.

"Underwriting Guidelines" shall mean collectively, the underwriting guidelines
applicable to the Mortgage Loans which shall be subject to the prior written
approval of the Lender and may be amended from time to time in accordance with
Section 7.08.

"Uniform Commercial Code" shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
"Uniform Commercial Code" shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

20



--------------------------------------------------------------------------------



"Warehouse Agreement" shall mean this Warehouse Loan and Security Agreement, as
may be amended, supplemented or otherwise modified from time to time as mutually
agreed by the parties in writing.

"Wet Loan" shall mean a wet-funded first or second lien Mortgage Loan which is
underwritten in accordance with the Underwriting Guidelines and does not contain
all the required Mortgage Loan Documents in the Mortgage File.

1.02 Accounting Terms and Determinations . Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lender hereunder shall be prepared, in
accordance with GAAP.

Section 2. Advances, Note and Prepayments.

2.01 Advances . (a) Subject to fulfillment of the conditions precedent set forth
in Sections 5.01 and 5.02 hereof, and provided that no Default shall have
occurred and be continuing hereunder, the Lender agrees from time to time, on
the terms and conditions of this Warehouse Agreement, to make loans
(individually an "Advance"; collectively, the "Advances") to the Borrowers in
Dollars as follows:

(i) to Aames Capital, with respect to Tranche A Advances, on any Business Day
from and including the Effective Date to but excluding the Termination Date in
an aggregate principal amount at any one time outstanding up to but not
exceeding the lesser of (A) the Maximum Credit less the outstanding principal
balance of Tranche B Advances, Tranche C Advances and Tranche D Advances (and
further subject to the limitations in the definition of Collateral Value), and
(B) the Borrowing Base as in effect from time to time. Subject to the terms and
conditions of this Warehouse Agreement, during such period the Borrower may
borrow, repay and reborrow Tranche A Advances hereunder; provided that, the
Borrower shall not request more than one Tranche A Advance in any one week
period;

(ii) to Aames Capital, with respect to Tranche B Advances, an amount equal to
$35,000,000, which is $15,942,234.27 as of January 24, 2001. No additional
Tranche B Advances shall be made under this Agreement and the Borrower may not
reborrow Tranche B Advances;

(iii) to Aames Funding, with respect to Tranche C Advances, on any Business Day
from and including the Effective Date to but excluding the Termination Date in
an aggregate principal amount at any one time outstanding up to but not
exceeding $1,000,000 (and further subject to the limitations in the definition
of Collateral Value); provided that the Tranche C Advances shall at all times be
secured by both (a) Mortgage Loans with a Market Value equal to the aggregate
outstanding principal balance of such Tranche C Advances and by (b) Cash
Equivalents with a face amount equal to the aggregate outstanding principal
balance of such Tranche C Advances. Subject to the terms and conditions of this
Warehouse Agreement, during such period Aames Funding may borrow, repay and
reborrow Tranche C Advances hereunder; provided that, Aames Funding shall not
request more than one

21



--------------------------------------------------------------------------------



Tranche C Advance in any one week period.

(iv) to either Borrower, with respect to Tranche D Advances, on any Business
Day. Subject to the terms and conditions of this Warehouse Agreement, during
such period the Borrowers may borrow, repay and reborrow Tranche D Advances
hereunder; provided that the Borrowers shall not request more than two Tranche D
Advances in any one day.

(b) In no event shall an Advance be made when any Default or Event of Default
has occurred and is continuing.

(c) Upon any Wet Loan which is subject to a Tranche D Advance becoming a Dry
Loan, subject to the terms and conditions of this Warehouse Agreement, such
Mortgage Loan shall cease to be a Tranche D Advance and shall automatically
convert to a Tranche A Advance or a Tranche C Advance as the case may be.

2.02 Notes . (a) The Advances made by the Lender shall be evidenced by a single
promissory note of the Borrowers substantially in the form of Exhibit A hereto
(the "Note"), dated the date hereof, payable to the Lender in a principal amount
equal to the amount of the Maximum Credit as originally in effect and otherwise
duly completed. The Lender shall, with the consent of the Borrowers, have the
right to have its Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise.

(b) The date, amount and interest rate of each Advance made by the Lender to
each Borrower, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing hereunder or under the Note in respect of the
Advances.

2.03 Procedure for Borrowing . (a) Borrowing Procedure for Requesting a Tranche
A Advance. Aames Capital may request a Tranche A Advance on any Business Day
during the period from and including the Effective Date to the Termination Date,
by delivering to the Lender, with a copy to the Custodian, a Mortgage Loan Data
Transmission and a Notice of Borrowing and Pledge substantially in the form of
Exhibit D hereto (a "Notice of Borrowing and Pledge"), appropriately completed,
which must be received no later than 2:00 p.m. (eastern time) on the Business
Day prior to the requested Funding Date. Such Notice of Borrowing and Pledge
shall include a Mortgage Loan List in respect of the Eligible Mortgage Loans, if
applicable, that Aames Capital proposes to pledge to the Lender and to be
included in the Borrowing Base in connection with such borrowing, if applicable.

(b) Borrowing Procedure for Requesting a Tranche C Advance Aames Funding may
request a Tranche C Advance on any Business Day during the period from and
including the Effective Date to the Termination Date, by delivering to the
Lender, with a copy to the Custodian, a Mortgage Loan Data Transmission and a
Notice of Borrowing and Pledge appropriately completed, which must be received
no later than 2:00 p.m. (eastern time) two Business Days prior to the requested
Funding Date. Such Notice of Borrowing and Pledge shall include a Mortgage Loan
List

22



--------------------------------------------------------------------------------



in respect of the Eligible Mortgage Loans, and a list of Cash Equivalents that
Aames Funding proposes to pledge to the Lender and to be included in the
Borrowing Base in connection with such borrowing.

(c) Upon the applicable Borrower's request for a borrowing pursuant to Section
2.03(a) or 2.03(b) above, the Lender shall, assuming all conditions precedent
set forth in this Section 2.03 and in Section 5.01 and 5.02 have been met, and
provided no Default shall have occurred and be continuing (in accordance with
Section 2.01), not later than 2:00 p.m. (eastern time) on the requested Funding
Date make an Advance (determined by the Lender) in an amount which would not
cause the aggregate amount of Advances then outstanding to exceed the lesser of
(i) the Maximum Credit or (ii) the Borrowing Base shown on the latest Borrowing
Base Certificate of the Lender. Subject to the foregoing, such borrowing will be
made available to the applicable Borrower by the Lender transferring, via wire
transfer (pursuant to wire transfer instructions provided by such Borrower on or
prior to such Funding Date), in the aggregate amount of such borrowing in funds
immediately available to such Borrower.

(d) Aames Capital may not request a Tranche B Advance other than the Tranche B
Advance made pursuant to Section 2.01(a)(ii).

(e) Either Borrower may request a Tranche D Advance on any Business Day during
the period from and including the Effective Date to the Termination Date, by
delivering to Lender the related Notice of Borrowing and Pledge substantially in
the form of Exhibit D. Such Notice of Borrowing and Pledge shall clearly
indicate that the applicable Mortgage Loans are intended to be Wet Loans and
shall include a Mortgage Loan Data Transmission with such fields required for
Wet Loans.

Upon receipt of such request for borrowing, the Lender may, in its sole
discretion, assuming all conditions precedents set forth in this Warehouse
Agreement and the Custodial Agreement have been met, and subject to any
additional conditions precedent imposed by the Lender upon the Borrowers from
time to time, and provided that no Default shall have occurred and be continuing
(in accordance with Section 2.01), not later than 2:00 p.m. (eastern time) on
the requested Funding Date make a Tranche D Advance. With respect to any Advance
that shall be secured by a Wet Loan pursuant to this Warehouse Agreement, the
amount of the applicable Advance shall be disbursed to the Settlement Agent from
the Disbursement Account. Accordingly, in connection with any Wet Loan, the
Borrowers shall be required to deposit in the Disbursement Account prior to the
closing of such Mortgage Loan an amount equal to the excess of (i) the amount
required to be remitted in connection with the closing of such Mortgage Loan
over (ii) the amount to be advanced by the Lender hereunder with respect to such
Mortgage Loan. No later than one Business Day following any Tranche D Advance,
the Borrowers shall provide to the Lender a complete Mortgage Loan Data
Transmission with respect to each Wet Loan subject to such Advance, which
Mortgage Loan Data Transmission shall contain all fields required for non-Wet
Loans. The Borrowers and the Lender agree that the procedures for requesting and
making a Tranche D Advance may be modified from time to time by a written
agreement executed by the Borrowers and the Lender.

2.04 Limitation on Types of Advances; Illegality . Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBO Base
Rate:

23



--------------------------------------------------------------------------------



(a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of "LIBO Base Rate" in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Advances as provided herein; or

(b) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using a LIBO Rate;

then the Lender shall give the Borrowers prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
make additional Advances.

2.05 Repayment of Advances; Interest . (a) The Borrowers shall repay in full on
the Termination Date the then aggregate outstanding principal amount of the
Advances (as evidenced by the Note).

(b) No later than two (2) Business Days prior to each Payment Date, the Lender
shall provide to the Borrowers a report which shall state the interest amount
due for the current interest period on the Advance (including the amount of
interest which will accrue on such Advance on the Business Day immediately
preceding the related Payment Date) setting forth the amount of interest accrued
for such period for the Tranche A Advances, the Tranche B Advances, the Tranche
C Advances and the Tranche D Advances separately. The calculation on such report
shall be based upon information provided in the Servicing Transmission and the
report provided pursuant to Section 7.19.

(c) The Borrowers shall pay to the Lender interest on the unpaid principal
amount of each Advance for the period from and including the date of such
Advance to but excluding the date such Tranche A Advance, Tranche B Advance,
Tranche C Advance and Tranche D Advance shall be paid in full, at a rate per
annum equal to the LIBO Rate plus the Applicable Margin related to the Tranche A
Advance, the Tranche B Advance, the Tranche C Advance and the Tranche D Advance,
as applicable. Notwithstanding the foregoing, the Borrowers shall pay to the
Lender interest at the applicable Post-Default Rate on any principal of any
Advance and on any other amount payable by the Borrowers hereunder or under the
Note, that shall not be paid in full when due (whether at stated maturity, by
acceleration or by mandatory prepayment or otherwise), for the period from and
including the due date thereof to but excluding the date the same is paid in
full. Accrued interest on each Advance as calculated in Section 2.05(b) above
shall be payable monthly on each Payment Date and on the Termination Date,
except that interest payable at the Post-Default Rate shall accrue daily and
shall be payable promptly upon receipt of invoice. Promptly after the
determination of any interest rate provided for herein or any change therein,
the Lender shall give written notice thereof to the Borrowers.

2.06 Mandatory Prepayments or Pledge; Request for Release . (a) If at any time
the aggregate Collateral Value of all Collateral securing the Advances is less
than the outstanding Advances at such time (such deficit a " Borrowing Base
Deficiency"), as determined by the Lender and notified to the Borrowers on any
Business Day, the Borrowers shall no later than one Business Day after receipt
of such written notice, either prepay the Advances in part or in whole or pledge
additional Mortgage Loans or such other Collateral as may be acceptable to the
Lender in its sole

24



--------------------------------------------------------------------------------



discretion (which Collateral shall be in all respects acceptable to the Lender)
to the Lender, such that after giving effect to such prepayment or pledge the
aggregate outstanding principal amount of the Advances does not exceed the
Borrowing Base. If at any time the aggregate Collateral Value of all Collateral
exceeds the outstanding Advances at such time (such excess a "Borrowing Base
Excess"), then the Borrowers may by written notice to the Lender, accompanied by
a certificate of a Responsible Officer on the date of such request certifying
that no Default shall have occurred and be continuing, request the Lender to
transfer Mortgage Loans to the Borrowers, so that the Collateral Value of the
Collateral, after deduction of any Collateral so transferred, will thereupon not
exceed, but in no event be less than, the outstanding Advances. Notwithstanding
the foregoing, except as provided in Section 4.10(a), the Lender shall have no
obligation to release any Pledged Securities to Aames Capital until (i) all
outstanding Tranche B Advances are repaid in full and (ii) no Event of Default
has occurred and is continuing and shall be under no obligation to release any
other Collateral hereunder based on the Pledged Securities Value.

(b) On the date of each Advance or other date on which there is a change in the
Mortgage Loans held by the Custodian, the Custodian shall deliver to the Lender
and the Borrowers the Custodian Loan Transmission. The Lender shall deliver to
the Borrowers a Borrowing Base Certificate in the form attached hereto as
Exhibit H, the calculation in such certificate to be based on the delinquency
status and principal balance of the Eligible Mortgage Loans as of the later of
the Funding Date balance or such date when more recent information is
available). Such information shall be ascertained from the Servicing
Transmission which shall be delivered or caused to be delivered by the Borrowers
in accordance with Section 7.19 and shall include all Mortgage Loans which were
funded on or prior to the last calendar day of the previous month.

2.07 Optional Prepayments . (a) The Advances are prepayable without premium or
penalty, in whole or in part on each Payment Date after providing not less than
five (5) Business Days prior notice. The Advances are prepayable at any other
time, in whole or in part, in accordance herewith and subject to clause (b)
below. Any amounts prepaid shall be applied to repay the outstanding principal
amount of any Advances (together with interest thereon) until paid in full.
Amounts repaid may be reborrowed in accordance with the terms of this Warehouse
Agreement. If the either Borrower intends to prepay an Advance in whole or in
part from any source, such Borrower shall give five (5) Business Days' prior
written notice thereof to the Lender. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments shall be in an aggregate principal amount of at least $100,000.

(b) If either Borrower makes a prepayment of the Advances other than as provided
in Section 2.07(a) above, the Borrowers shall indemnify the Lender and hold the
Lender harmless from any actual loss or expense which the Lender may sustain or
incur arising from (a) the deployment of funds obtained by the Lender to
maintain the Advances hereunder or from (b) fees payable to terminate the
deposits from which such funds were obtained, in either case, which actual loss
or expense shall be equal to an amount equal to the excess, as reasonably
determined by the Lender, of (i) its cost of obtaining funds for such Advances
for the period from the date of such payment through the following Payment Date
over (ii) the amount of interest likely to be realized by such Lender in
redeploying the funds not utilized by reason of such payment for such period.
This Section 2.07 shall survive termination of this Warehouse Agreement and
payment of the Note.

25



--------------------------------------------------------------------------------



2.08 Requirements of Law . (a) If any Requirement of Law (other than with
respect to any amendment made to the Lender's certificate of incorporation and
by-laws or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by the Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Warehouse Agreement, the Note or any Advance made by it (excluding net
income taxes) or change the basis of taxation of payments to the Lender in
respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory Advance or similar requirement against assets held by deposits or
other liabilities in or for the account of advances. Advances or other
extensions of credit by, or any other acquisition of funds by any office of the
Lender which is not otherwise included in the determination of the LIBO Base
Rate hereunder;

(iii) shall impose on the Lender any other condition;

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining any Advance made after the Effective Date or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall promptly pay the Lender such additional amount or amounts as will
compensate the Lender for such increased cost or reduced amount receivable
thereafter incurred or shall prepay the aggregate amount of outstanding
Advances. Any prepayment made by the Borrowers as a result of the application of
this Section 2.08(a) shall not be subject to the provisions of Section 2.07(b).

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to the
Lender's certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation (taking
into consideration the Lender's or such corporation's policies with respect to
capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, the Borrowers shall promptly pay to the Lender such additional
amount or amounts as will thereafter compensate the Lender for such reduction or
shall prepay the aggregate amount of outstanding Advances. Any prepayment made
by the Borrowers as a result of the application of this Section 2.08(b) shall
not be subject to the provisions of Section 2.07(b).

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify the Borrowers of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted

26



--------------------------------------------------------------------------------



by the Lender to the Borrowers shall be conclusive in the absence of manifest
error.

2.09 Renewal of Termination Date . (a) At the request of Borrowers, at least
thirty (30) days prior to the then Termination Date, the Lender may in its sole
discretion renew this Warehouse Agreement with a new Termination Date for the
Tranche A Advances and Tranche C Advances for a period of 364 days by giving
written notice of such renewal to the Borrowers no later than twenty (20) days,
but in no event more than thirty (30) days, prior to the Termination Date.

(b) Provided that (i) no Default or Event of Default has occurred and is
continuing, and (ii) no Scheduled Amortization Deviation has occurred, effective
as of January 23, 2002, the Termination Date of this Warehouse Agreement, solely
with respect to the repayment of the Tranche B Advances, shall be extended to
January 31, 2002 (the "Automatic Extension Period"). After the expiration of the
Automatic Extension Period, the Termination Date of this Warehouse Agreement
shall be further extended for the Tranche B Advances on a month to month basis
for a period of up to six (6) months, provided that, as of the Payment Date for
each such month no Scheduled Amortization Deviation has occurred, (x) no Default
or Event of Default has occurred and is continuing, and (y) the unpaid principal
balance of the Tranche B Advances, including the Release Fee, if any, plus
interest accrued thereon as of the Payment Date in the next succeeding month
(the "Projected Balance") does not exceed $12,000,000, and (z) the Projected
Balance does not exceed 35% of the Pledged Securities Value of the Initial
Securities.

Section 3. Payments; Computations; Taxes.

3.01 Payments . Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrowers under this
Warehouse Agreement and the Note, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Lender at
the following account maintained by the Lender at The Chase Manhattan Bank:
Account Number 140095961, For the A/C of Greenwich Capital Financial Products,
Inc., ABA# 021000021, Attn: Brett Kibbe, not later than 2:00 p.m., eastern time,
on the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day) or such other account as a Responsible Officer of the Lender may
direct through written notice to the Borrowers. The Borrowers acknowledge that
they have no rights of withdrawal from the foregoing account.

3.02 Computations . Interest on the Advances shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

3.03 Application of Collections . (a) Aames Capital shall remit the Tranche B
Collections received by it or its Affiliates in accordance with this Section
3.03(a) on each Payment Date, provided that no Event of Default shall have
occurred and be continuing. In the event that an Event of Default shall have
occurred and is continuing the Tranche B Collections shall promptly be remitted
by Aames Capital to the Lender in accordance with Section 4.06. With respect to
Tranche B Collections, on each Payment Date, until an Event of Default shall
have occurred and is continuing, and subject to the provisions of Section
4.10(b), the Lender shall cause the Tranche B Collections to be applied in the
following order of priority :

27



--------------------------------------------------------------------------------



(i) FIRST, to any costs and expenses due under any of the Loan Documents
attributable to the Tranche B Advances;

(ii) SECOND, to the Lender, in an amount equal to all accrued and unpaid
interest on the Tranche B Advances through such Payment Date;

(iii) THIRD, to the Lender, for payment of the outstanding principal balance of
the Tranche B Advances, (A) in an amount equal to the Actual Amortization Amount
for such month, or (B) if a Scheduled Amortization Deviation has occurred, until
such outstanding principal balance of the Tranche B Advances equals zero;

(iv) FOURTH, to the Lender, any costs and expenses due under the Loan Documents;

(v) FIFTH, to the Lender, in an amount equal to all accrued and unpaid interest
on the Tranche A Advances, Tranche C Advances and Tranche D Advances through
such Payment Date;

(vi) SIXTH, to the Lender, any Borrowing Base Deficiency to the extent not paid
pursuant to Section 2.06;

(vii) SEVENTH, the excess, if any, to Aames Capital.

(b) To the extent not paid by Tranche B Collections as described in Section
3.03(a) above, on each Payment Date the Borrowers shall make payments to the
Lender as follows:

(i) FIRST, any costs and expenses due under any of the Loan Documents;

(ii) SECOND, in an amount equal to all accrued and unpaid interest on the
Advances through such Payment Date;

(iii) THIRD, any Borrowing Base Deficiency to the extent not paid pursuant to
Section 2.06; and

(iv) FOURTH, the Minimum Scheduled Amortization Shortfall Payment, if any, which
shall be applied to the reduction of Tranche B Advances.

Notwithstanding the foregoing, if an Event of Default shall have occurred and is
continuing payments shall be made by the Borrowers pursuant to Section 4.06 .

3.04 Reamortization of Tranche B . If on any Payment Date, (a) the unpaid
principal balance of the Tranche B Advances is 85% or less of the Scheduled
Amortization Balance for such Payment Date, (b) no Default or Event of Default
exists, and (c) no Scheduled Amortization Deviation has occurred, the Lender and
the Borrower shall negotiate in good faith a reamortization of the outstanding
Tranche B Advances taking into account the performance of the Pledged Securities
and the expected cash flow of the Pledged Securities over the remaining
amortization

28



--------------------------------------------------------------------------------



period.

Section 4. Collateral Security.

4.01 Collateral; Security Interest . (a) Pursuant to the Custodial Agreement,
the Custodian shall hold the Mortgage Loan Documents as exclusive bailee and
agent for the Lender pursuant to the terms of the Custodial Agreement and shall
deliver to the Lender Trust Receipts with Exception Reports (as such terms are
defined in the Custodial Agreement) to the effect that it has reviewed such
Mortgage Loan Documents in the manner required by the Custodial Agreement and
identifying any deficiencies in such Mortgage Loan Documents as so reviewed.

(b) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the "Collateral":

(i) all Mortgage Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrowers to the Lender and the Custodian from time to time;

(ii) all other Property delivered by the Borrowers to the Lender or the
Custodian from time to time to be held as "collateral" hereunder;

(iii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 10.15(b) below), and any
other collateral pledged or otherwise relating to such Mortgage Loans, together
with all files, material documents, instruments, surveys (if available),
certificates, correspondence, appraisals, computer records, computer storage
media, Mortgage Loan accounting records and other books and records relating
thereto;

(iv) the Borrowers' interest in all mortgage guaranties and insurance (issued by
governmental agencies or otherwise) and any mortgage insurance certificate or
other document evidencing such mortgage guaranties or insurance relating to any
Mortgage Loans and all claims and payments thereunder;

(v) the Borrowers' interest in all other insurance policies and insurance
proceeds relating to any Mortgage Loans or the related Mortgaged Property;

(vi) all Interest Rate Protection Agreements relating to any or all of the
foregoing;

(vii) any Governing Agreements, purchase agreements or other similar agreements
constituting any or all of the foregoing;

(viii) all purchase or take-out commitments relating to or constituting any or
all of the foregoing;

(ix) all Pledged Securities identified herein;

29



--------------------------------------------------------------------------------



(x) all "securities accounts" (as defined in Section 8-501(a) of the Uniform
Commercial Code) to which any or all of the Pledged Securities are or may be
credited;

(xi) the Limited Partnership Interest;

(xii) all of Aames Capital's rights to reimbursement of Servicing Advance
Receivables;

(xiii) all "supporting obligations" within the meaning of the Uniform Commercial
Code as in effect from time to time;

(xiv) all "investment property", "accounts", "chattel paper" and "general
intangibles" as defined in the Uniform Commercial Code relating to or
constituting any or all of the foregoing; and

(xv) any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing.

(c) Each Borrower hereby assigns, pledges and grants a security interest to the
Lender in all of its right, title and interest in, to and under all the
Collateral, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, to secure the repayment of principal of and
interest on all Advances and all other amounts owing to the Lender hereunder,
under the Note and under the Warehouse Agreement (collectively, the "Secured
Obligations"). The Borrowers agree to mark their computer records and tapes to
evidence the security interests granted to the Lender hereunder.

(d) The Lender as "entitlement holder" (as defined in Section 8-102(a) of the
Uniform Commercial Code) with respect to the Pledged Securities, shall be
entitled to receive all cash dividends and distributions paid in respect thereof
and shall apply same in accordance with Section 3.03(a) hereof. Aames Capital
and the Lender agree that Aames Capital shall direct the Trustee to make all
payments with respect to any Pledged Securities directly to the Lender. Unless
an Event of Default shall have occurred and be continuing, Aames Capital shall
be entitled to exercise all voting and corporate rights with respect to the
Pledged Securities, and Lender shall exercise such rights on Aames Capital's
behalf during the time in which Lender is the registered holder of such Pledged
Securities, provided, however, that no vote shall be cast or other action taken
which, in Lender's judgment, would impair the Pledged Securities or which would
be inconsistent with or result in any violation of any provision of this
Warehouse Agreement.

(e) Aames Capital shall deliver to the Lender Pledged Securities with all
necessary documents to re-register such Pledged Securities in the name of the
Lender on or prior to the date on which such Borrower pledges such Pledged
Securities to the Lender. The Lender or its other designee shall have the rights
of conversion, exchange, subscription and any other rights, privileges and
options pertaining to such Pledged Securities with any committee, depository
transfer, agent, register or other designated agency upon such terms and
conditions as the Lender may determine.

30



--------------------------------------------------------------------------------



(f) Notification to Trustee. Concurrently with the delivery to Lender of each
certificate representing one or more of the Pledged Securities, (A) Aames
Capital shall have (1) notified the Trustee in connection with the related
securitization transaction of the pledge of the related Pledged Securities
hereunder, and (2) instructed the Trustee to pay all amounts payable to the
holders of the Pledged Securities to an account specified by the Lender, in the
form of the instruction letter attached hereto as Exhibit K (the "Trustee
Instruction Letter") and (B) the Trustee shall have acknowledged in writing the
instructions set forth in clause (A) above, and a copy of the fully executed
Trustee Instruction Letter shall be delivered to the Lender.

4.02 Further Documentation . At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrowers, the Borrowers
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Warehouse Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby. The Borrowers also
hereby authorize the Lender to file any such financing or continuation statement
without the signature of either Borrower to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Warehouse Agreement
shall be sufficient as a financing statement for filing in any jurisdiction.

4.03 Changes in Locations, Name, etc . Neither Borrower shall (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6 hereof or (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral unless it shall have given the Lender at
least 30 days prior written notice thereof and shall have delivered to the
Lender all Uniform Commercial Code financing statements and amendments thereto
as the Lender shall request and taken all other actions deemed reasonably
necessary by the Lender to continue its perfected status in the Collateral with
the same or better priority.

4.04 Lender's Appointment as Attorney-in-Fact . (a) Each Borrower hereby
irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Borrower and in the name of such Borrower or in its own name, from
time to time in the Lender's discretion, for the purpose of carrying out the
terms of this Warehouse Agreement, in the form of Exhibit L attached hereto, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Warehouse Agreement, and, without limiting the generality of the foregoing,
such Borrower hereby gives the Lender the power and right, on behalf of such
Borrower, without assent by, but with notice to, such Borrower, if an Event of
Default shall have occurred and be continuing, to do the following:

(i) in the name of the applicable Borrower or its own name, or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
mortgage insurance or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any

31



--------------------------------------------------------------------------------



court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such moneys due under any such mortgage
insurance or with respect to any other Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against either Borrower with respect to any Collateral; (F)
to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Lender may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender's option and
the Borrowers' expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender's Liens thereon and to effect the intent of this
Warehouse Agreement, all as fully and effectively as the Borrowers might do.

The Borrowers hereby ratify all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) The Borrowers also authorize the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

(c) The powers conferred on the Lender are solely to protect the Lender's
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrowers for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

4.05 Performance by Lender of either Borrower's Obligations . If either Borrower
fails to perform or comply with any of its material agreements contained in the
Loan Documents and the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable out-of-pocket
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by the Borrowers to the Lender on demand and
shall constitute

32



--------------------------------------------------------------------------------



Secured Obligations.

4.06 Proceeds . If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by the Borrowers consisting of cash, checks and
other near-cash items shall be held by the Borrowers in trust for the Lender,
segregated from other funds of the Borrowers, and shall forthwith upon receipt
by the Borrowers be turned over to the Lender in the exact form received by the
Borrowers (duly endorsed by the Borrowers to the Lender, if required) and (b)
any and all such proceeds received by the Lender will be applied by the Lender
against, the Secured Obligations. Any balance of such proceeds remaining after
the Secured Obligations shall have been paid in full and this Warehouse
Agreement shall have been terminated shall be promptly paid over to the
Borrowers or to whomsoever may be contractually entitled to receive the same.
For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Collateral.

4.07 Remedies . (a) If an Event of Default shall occur and be continuing, the
Lender may exercise, in addition to all other rights and remedies granted to it
in this Warehouse Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrowers or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker's board or office of the Lender or elsewhere
upon such terms and conditions and at prices that are consistent with the
prevailing market for similar collateral as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Lender shall act in good faith to seek to
obtain the best execution possible under prevailing market conditions. The
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Borrowers, which right or equity is hereby waived or released.
The Lender may, on one or more occasions, postpone or adjourn any such sale by
public announcement at the time of such sale. The Lender shall give the
Borrowers prior or concurrent notice of any such postponement or adjournment.
The Borrowers further agree, at the Lender's request, to assemble the Collateral
and make it available to the Lender at places which the Lender shall reasonably
select, whether at either Borrower's premises or elsewhere. The Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Lender
hereunder, including, without limitation, reasonable attorneys' fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Lender may elect, and only after such application and after
the payment by the Lender of any other amount required or permitted by any
provision of law, including, without limitation, Section 9-504(1)(c) of the

33



--------------------------------------------------------------------------------



Uniform Commercial Code, need the Lender account for the surplus, if any, to the
Borrowers. To the extent permitted by applicable law, the Borrowers all claims,
damages and demands they may acquire against the Lender arising out of the
exercise by the Lender of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
the Lender. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition. The Borrowers
shall remain liable for any deficiency (plus accrued interest thereon as
contemplated pursuant to Section 2.05(c) hereof) if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Lender to collect such deficiency.

(b) The Borrowers recognize that Lender may be unable to effect a public sale of
any or all of the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Borrowers acknowledge and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lender shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit any issuer of such Pledged Securities to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if any such issuer would agree to do so.

4.08 Limitation on Duties Regarding Presentation of Collateral . The Lender's
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Lender deals
with similar property for its own account. Neither the Lender nor any of its
directors, officers or employees shall be liable for failure to demand, collect
or realize upon all or any part of the Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrowers or otherwise.

4.09 Powers Coupled with an Interest . All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

4.10 Release of Security Interest . (a) Except as may otherwise be provided by
any other agreement executed by the Borrowers and the Lender, upon termination
of this Warehouse Agreement and repayment to the Lender of all Secured
Obligations and the performance of all obligations under the Loan Documents the
Lender shall release its security interest in any remaining Collateral; provided
that if any payment, or any part thereof, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of either
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or a trustee or similar officer for such Borrower or any
substantial part of its Property, or otherwise, this Warehouse Agreement, all
rights hereunder and the Liens created hereby shall continue to be effective, or
be reinstated, until such payments have been made.

34



--------------------------------------------------------------------------------



(b) Upon the repayment in full of the outstanding Tranche B Advances, the Lender
shall release all Initial Haircut Collateral to Aames Capital or such other
Person as Aames Capital may direct in writing, provided, that, no Event of
Default has occurred and is continuing.

Section 5. Conditions Precedent.

5.01 Initial Advance . The obligation of the Lender to make its initial Advance
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of such Advance, of the following conditions precedent:

(a) Warehouse Agreement. The Lender shall have received this Warehouse
Agreement, executed and delivered by a duly authorized officer of the Borrowers.

(b) Loan Documents. The Lender shall have received the following documents, each
of which shall be satisfactory to the Lender in form and substance:

(i) Note. The Note, duly completed and executed;

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by the Borrowers and the Custodian. In addition, the Borrowers shall have filed
all Uniform Commercial Code and related filings and performed under the
Custodial Agreement and taken such other action as the Lender shall have
requested in order to perfect the security interests created pursuant to the
Warehouse Agreement;

(iii) Guaranty. The Guaranty, duly executed and delivered by the Guarantor; and

(iv) Payment and Reimbursement Agreement. The Payment and Reimbursement
Agreement duly executed and delivered by Capital Z.

(c) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of each Loan Party and of
all corporate or other authority for such Loan Party with respect to the
execution, delivery and performance of the Loan Documents and each other
document to be delivered by such Loan Party from time to time in connection
herewith (and the Lender may conclusively rely on such certificate until it
receives notice in writing from the applicable Loan Party to the contrary).

(d) Legal Opinion. A legal opinion of counsel to the Borrowers, substantially in
the form attached hereto as Exhibit C.

(e) [Intentionally Omitted]

(f) Filings, Registrations, Recordings. Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Lender, a perfected, first-priority security
interest in the Collateral, subject to no Liens other than those created
hereunder, shall have been properly prepared and executed for filing (including
the applicable county(ies) if the Lender determines such filings are necessary
in its

35



--------------------------------------------------------------------------------



reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest.

(g) Financial Statements. The Lender shall have received the available quarterly
financial statements referenced in Section 7.01(a).

(h) Underwriting Guidelines. The Lender and the Borrowers shall have agreed upon
the Qualified Originators' current Underwriting Guidelines for the Mortgage
Loans and the Lender shall have received a copy thereof.

(i) Consents, Licenses, Approvals, etc. The Lender shall have received copies
certified by the Borrowers of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Borrowers of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.

(j) Insurance. The Lender shall have received evidence in form and substance
satisfactory to the Lender showing compliance by the Borrowers as of such
initial Funding Date with Section 7.21 hereof.

(k) Trustee Instruction Letter. The Lender shall have received a Trustee
Instruction Letter in the form attached hereto as Exhibit K executed by Aames
Capital.

(l) Instruction Letter. The Lender shall have received Instruction Letters in
the form attached hereto as Exhibit J executed by the Borrowers.

(m) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may reasonably request.

5.02 Initial and Subsequent Advances . The making of each Advance to the
Borrowers (including the initial Advance) on any Business Day is subject to the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:

(a) no Default or Event of Default shall have occurred and be continuing or
would be created by the making of such Advance;

(b) both immediately prior to the making of such Advance and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by the Borrowers in Section 6 hereof, and in each of the other
Loan Documents, shall be true and complete on and as of the date of the making
of such Advance in all material respects (in the case of the representations and
warranties in Section 6.24 and Schedule 1, solely with respect to Mortgage Loans
included in the Borrowing Base) with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date). At the
request of the Lender, the Lender shall have received an officer's certificate
signed by a Responsible Officer of the applicable Borrower certifying as to the
truth and accuracy of the above, which certificate shall specifically include a
statement that such

36



--------------------------------------------------------------------------------



Borrower is in compliance with all governmental licenses and authorizations and
is qualified to do business and in good standing in all required jurisdictions;

(c) The Pledged Securities shall have been delivered to Lender or its agent and
registered in the name of the Lender or with all necessary documents to
re-register such Pledged Securities in the name of the Lender;

(d) the aggregate outstanding principal amount of the Advances shall not exceed
the Borrowing Base;

(e) subject to the Lender's right to perform one or more Due Diligence Reviews
pursuant to Section 10.16 hereof, the Lender shall have completed its due
diligence view of the Mortgage Loan Documents for each Advance and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Advances and the Borrowers as the Lender in its reasonable
discretion deems appropriate to review and such review shall be satisfactory to
the Lender in its reasonable discretion;

(f) the Lender shall have received a Notice of Borrowing and Pledge, Loan List
and Mortgage Loan Data Transmission and all other documents required under
Section 2.03;

(g) the Lender shall have received from the Custodian a Custodian Loan
Transmission and one or more Trust Receipts in respect of Mortgage Loans to be
pledged hereunder on such Business Day and an Exception Report, in each case
dated such Business Day and duly completed;

(h) if any Mortgage Loans to be pledged hereunder were acquired by the
Borrowers, such Mortgage Loans shall conform to the Underwriting Guidelines or
the Lender shall have received Underwriting Guidelines for such Mortgage Loans
acceptable to the Lender in its reasonable discretion;

(i) the Lender shall have received all information requested from the Borrowers
relating to Interest Rate Protection Agreements pursuant to Section 7.24, and
the Lender shall have reasonably determined that such Interest Rate Protection
Agreements adequately protect the Borrowers from interest rate fluctuations;

(j) the Lender shall have received, no later than 10:00 a.m. three (3) days
prior to the requested Funding Date, an Instruction Letter, executed by the
applicable Borrower, with the related Servicing Agreement (as defined in Section
10.15(c)) attached thereto, which such Servicing Agreement shall be in form and
substance acceptable to Lender;

(k) the following documents shall have been delivered to the Lender with respect
to the Pledged Securities: (i) the original documents described in Sections
4.01(e) and (f) hereof, (ii) a copy of the executed Pooling and Servicing
Agreement governing the Pledged Securities and/or any supplements thereto, each
certified by Aames Capital or the Trustee or master servicer under such Pooling
and Servicing Agreement as a true, correct and complete copy of the original,
and all ancillary documents required to be delivered to the certificateholders
under such Pooling and

37



--------------------------------------------------------------------------------



Servicing Agreement, and (iii) copies of distribution statements delivered by
the Trustee for two months prior to the month in which the related Request for
Borrowing is made, if any, certified by the applicable servicer or master
servicer as true and correct; and

(l) with respect to making any Tranche A Advances or Tranche C Advances, if at
any time after the Effective Date, either Borrower shall have materially amended
or modified its Underwriting Guidelines, such Borrower shall have delivered to
the Lender a complete copy of such amended or modified Underwriting Guidelines
and the Lender shall have consented in writing to such material amendment or
modification.

Each request for a borrowing by either Borrower hereunder shall constitute a
certification by such Borrower to the effect set forth in this Section (both as
of the date of such notice, request or confirmation and as of the date of such
borrowing).

Notwithstanding any other terms and conditions of this Warehouse Agreement,
Aames Funding shall not be required to satisfy any conditions precedent other
than those provided in Section 5.01(a), 5.01(b)(i) and 5.01(b)(ii) until such
date as Aames Funding shall request an Advance hereunder, at which time it shall
be a condition precedent to the Lender making such Advance that Aames Funding
shall have satisfied all conditions provided herein.

Section 6. Representations and Warranties. The Borrowers represent and warrant
to the Lender that throughout the term of this Warehouse Agreement:

6.01 Existence . The Borrowers (a) are corporations duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) have all requisite corporate or other power, and have all
governmental licenses, authorizations, consents and approvals, necessary to own
their assets and carry on their business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a material adverse effect on
their property, business or financial condition, or prospects; and (c) are
qualified to do business and are in good standing in all other jurisdictions in
which the nature of the business conducted by either Borrower makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its property, business or financial condition, or prospects
and (d) are in compliance in all material respect with all Requirements of Law.

6.02 Financial Condition . The Guarantor has heretofore furnished to the Lender
a copy of its Annual Report on Form 10-K which includes audited consolidated
financial statements at and for the fiscal year ended June 30, 2000 with the
opinion thereon of Ernst & Young LLP. All such financial statements are
materially complete and correct and fairly present the consolidated financial
condition of the Guarantor and its Subsidiaries and the consolidated results of
their operations for the fiscal year ended on said date, all in accordance with
GAAP applied on a consistent basis. The Guarantor has heretofore furnished to
the Lender a copy of its Quarterly Report on Form 10-Q which includes unaudited
consolidated financial statements at and for the fiscal quarter ended September
30, 2000. All such financial statements are materially complete and correct and
fairly present the consolidated financial condition of the Guarantor and its
Subsidiaries and the

38



--------------------------------------------------------------------------------



consolidated results of their operations for the fiscal quarter ended on said
date, all in accordance with GAAP applied on a consistent basis.

6.03 Litigation . There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against either Borrower or
any of its Subsidiaries or affecting any of the property thereof before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which would be reasonably
likely to have a material adverse effect on the property, business or financial
condition, or prospects of such Borrower or (ii) which questions the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby and there is a reasonable
likelihood of a materially adverse effect or decision.

6.04 No Breach . Neither (a) the execution and delivery of the Loan Documents or
(b) the consummation of the transactions therein contemplated in compliance with
the terms and provisions thereof will conflict with or result in a breach of the
charter or by-laws of the either Borrower, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which such Borrower, or
any of its Subsidiaries, is a party or by which any of them or any of their
property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument, or (except for the Liens
created pursuant to this Warehouse Agreement) result in the creation or
imposition of any Lien upon any property of either Borrower or any of its
Subsidiaries, pursuant to the terms of any such agreement or instrument.

6.05 Action . Each Borrower has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Loan Documents to which it is a party; the execution, delivery and
performance by such Borrower of each of the Loan Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Loan Document has been duly and validly executed and delivered by
such Borrower and constitutes a legal, valid and binding obligation such the
Borrower, enforceable against such Borrower in accordance with its terms.

6.06 Approvals . No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by either Borrower of the
Loan Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Warehouse Agreement.

6.07 Margin Regulations . Neither the making of any Advance hereunder, nor the
use of the proceeds thereof, will violate or be inconsistent with the provisions
of Regulation T, U or X.

6.08 Taxes . Each Borrower and its Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges,

39



--------------------------------------------------------------------------------



accruals and reserves on the books of each Borrower and its Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of such
Borrower, adequate.

6.09 Investment Company Act . Neither Borrower nor any of its Subsidiaries is an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. Neither
Borrowers is subject to any Federal or state statute or regulation which limits
its ability to incur indebtedness.

6.10 No Legal Bar . The execution, delivery and performance of this Warehouse
Agreement and the Note, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation of
either Borrower or of any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien (other than the Liens created
hereunder) on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.

6.11 No Default . Neither Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

6.12 Collateral; Collateral Security . (a) Neither Borrower has assigned,
pledged, nor otherwise conveyed or encumbered any Collateral to any other
Person, and immediately prior to the pledge of any such Collateral, such
Borrower was the sole owner of such Collateral and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the Liens granted in favor of the Lender hereunder
and no Person other than such Borrower has any Lien on any Collateral.

(b) All of the Pledged Securities have been validly issued, and are fully paid
and non-assessable, and the Pledged Securities have been offered, issued and
sold in compliance with all applicable laws. There are no outstanding rights,
options, warrants or agreements for the purchase from, or sale or issuance, in
connection with the Pledged Securities; there are no agreements on the part of
Aames Capital to issue, sell or distribute the Pledged Securities; and Aames
Capital has no obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any securities or any interest therein or to pay any dividend
or make any distribution in respect of the Pledged Securities. Aames Capital has
not executed any call rights with respect to the Pledged Securities.

(c) The provisions of this Warehouse Agreement are effective to create in favor
of the Lender a valid security interest in all right, title and interest of the
Borrowers in, to and under the Collateral.

(d) Upon receipt by the Custodian of each Mortgage Note, endorsed in blank by a
duly authorized officer of the applicable Borrower, the Lender shall have a
fully perfected first priority security interest therein, in the Mortgage Loan
evidenced thereby and in such Borrower's interest in the related Mortgaged
Property.

(e) Upon the filing of financing statements on Form UCC-1 naming the Lender

40



--------------------------------------------------------------------------------



as "Secured Party" and the applicable Borrower as "Debtor", and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 3
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of such Borrower in, to and
under such Collateral, which can be perfected by filing under the Uniform
Commercial Code.

6.13 Chief Executive Office; Chief Operating Office . The Borrowers' chief
executive office and chief operating office on the Effective Date is located,
and for the four months immediately preceding the date hereof has been located,
at 350 South Grand Avenue, Los Angeles, California 90071.

6.14 Location of Books and Records . The location where the Borrowers keeps
their books and records including all computer tapes and records relating to the
Collateral is their chief executive office or chief operating office or the
offices of the Custodian.

6.15 Ownership by Aames Capital of the Pledged Securities . Aames Capital owns
beneficially and of record all of the Pledged Securities.

6.16 True and Complete Disclosure . The information, reports, financial
statements, exhibits and schedules, other than interim financial statements,
furnished in writing by or on behalf of the Borrowers to the Lender in
connection with the negotiation, preparation or delivery of this Warehouse
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not, contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. The September 30, 2000 Form 10-Q and
financial statements contained therein do not, as of the date of their filing,
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of the Borrowers to the Lender in connection
with this Warehouse Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified.

6.17 Tangible Net Worth; Liquidity . (a) Aames Capital's Tangible Net Worth is
not less than $315,000,000, and (b) Aames Capital has cash, Cash Equivalents and
unused borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities in an amount equal to not less than $1,000,000

6.18 ERISA . Each Plan to which the each Borrower or its Subsidiaries make
direct contributions, and, to the knowledge of such Borrower, each other Plan
and each Multiemployer Plan, is in compliance in all material respects with, and
has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law. No
event or condition has occurred and is continuing as to which such Borrower
would be under an obligation to furnish a report to the Lender under Section
7.01(d) hereof.

6.19 Licenses . The Lender will not be required solely as a result of financing
or

41



--------------------------------------------------------------------------------



taking a pledge of the Collateral to be licensed, registered or approved or to
obtain permits or otherwise qualify (i) to do business in any state in which it
is not currently so required or (ii) under any state consumer lending, fair debt
collection or other applicable state statute or regulation.

6.20 Relevant States . Schedule 4 sets forth all of the states or other
jurisdictions (the "Relevant States") in which the Qualified Originators
originate Mortgage Loans in their own names or through brokers on the date of
this Warehouse Agreement.

6.21 True Sales . Any and all interest of a Qualified Originator in, to and
under any Mortgage funded in the name of or acquired by such Qualified
Originator has been sold, transferred, conveyed and assigned to the applicable
Borrower pursuant to a legal sale and such Qualified Originator retains no
interest in such Mortgage Loan.

6.22 No Burdensome Restrictions . No Requirement of Law or Contractual
Obligation of either Borrower or any of its Subsidiaries has a Material Adverse
Effect.

6.23 Subsidiaries . All of the Subsidiaries of the Guarantor at the date hereof
are listed on Schedule 5 to this Warehouse Agreement.

6.24 Origination and Acquisition of Mortgage Loans . The Mortgage Loans were
originated or acquired by the Borrowers, and the origination and collection
practices used by the Borrowers or Qualified Originator, as applicable, with
respect to the Mortgage Loans have been, in all material respects legal, proper,
prudent and customary in the residential mortgage loan servicing business, and
in accordance with the Underwriting Guidelines. With respect to Mortgage Loans
acquired by the Borrowers, all such Mortgage Loans are in conformity with the
Underwriting Guidelines. Each of the Mortgage Loans complies with the
representations and warranties listed in Schedule 1 hereto.

6.25 No Adverse Selection . The Borrowers used no selection procedures that
identified the Mortgage Loans as being less desirable or valuable than other
comparable Mortgage Loans owned by the Borrowers.

6.26 Borrowers Solvent; Fraudulent Conveyance . As of the date hereof and
immediately after giving effect to each Advance, the fair value of the assets of
each Borrower is greater than the fair value of the liability (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of such Borrower in
accordance with GAAP) of such Borrower and such Borrower is and will be solvent,
is and will be able to pay its debts as they mature and does not and will not
have an unreasonably small capital to engage in the business in which it is
engaged and proposes to engage. Each Borrower does not intend to incur, or
believe that it has incurred, debt beyond its ability to pay such debts as they
mature. Neither Borrower is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such Borrower or any of its assets. Neither Borrower is transferring any
Collateral with any intent to hinder, delay or defraud any of its creditors.

6.27 Representations as to each Pooling and Servicing Agreement . Other than any

42



--------------------------------------------------------------------------------



servicer termination events, no event of default has occurred and is continuing
under any Governing Agreement. There has been no notice from the Trustee of any
intent to terminate the Aames Capital's servicing rights.

6.28 Insured Closing Letter . As of the date hereof and as of the date of each
delivery of a Wet Loan, the Borrower has obtained an Insured Closing Letter,
closing protection letter or similar authorization letter from an Acceptable
Title Company, copies of which, upon request by the Lender, shall be delivered
by the Borrower to the Lender prior to the related Funding Date. Upon request by
the Lender, all such Insured Closing Letters in possession of the Borrowers
shall be made available for audit by the Lender or its designee.

6.29 Escrow Letter . As of the date hereof and as of the date of each delivery
of a Wet Loan, the Settlement Agent has executed an Escrow Letter. Upon request
by the Lender, all such escrow agreements in possession of the Borrowers shall
be delivered to the Lender or made available for audit by the Lender or its
designee, as requested by the Lender.

Section 7. Covenants of the Borrowers. The Borrowers covenant and agree with the
Lender that, so long as any Advance is outstanding and until payment in full of
all Secured Obligations:

7.01 Financial Statements . The Borrowers shall, and shall cause the Guarantor
to, deliver to the Lender:

(a) (1) within 30 days after the end of each month, the consolidated balance
sheets of such Loan Party as at the end of such month and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such Loan Party and its consolidated Subsidiaries for such month and the portion
of the fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of a Responsible Officer of the applicable Loan Party, which certificate shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of such Loan Party
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such month (subject to normal year-end audit adjustments);

(ii) within 45 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of such Loan Party, the consolidated balance sheets
of such Loan Party as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such Loan Party and its consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a Responsible Officer of such Loan Party, which certificate shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of such Loan Party
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);

(b) within 90 days after the end of each fiscal year of such Loan Party, the

43



--------------------------------------------------------------------------------



consolidated balance sheets of such Loan Party and its consolidated Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income and retained earnings and of cash flows for such Loan Party and its
consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of such
Loan Party and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP, and a certificate of such accountants stating
that, in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default or Event of Default;

(c) from time to time such other information regarding the financial condition,
operations, or business of such Loan Party as the Lender may reasonably request;
and

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer knows, or with respect to any Plan or Multiemployer
Plan to which each Borrower or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of such Borrower
setting forth details respecting such event or condition and the action, if any,
that such Borrower or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to PBGC
by such Borrower or an ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by such Borrower or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by such Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by such
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a

44



--------------------------------------------------------------------------------



purchaser default) or the receipt by such Borrower or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against such Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if such Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of said Sections.

Each Borrower will furnish to the Lender, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of such Borrower to the effect that, to the best of such
Responsible Officer's knowledge, such Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every material condition, contained in this Warehouse Agreement and
the other Loan Documents to be observed, performed or satisfied by it, and that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate (and, if any Default or Event of
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action such Borrower has taken or proposes to take with
respect thereto).

7.02 Litigation . Each Borrower will promptly, and in any event within 7 days
after service process on any of the following, give to the Lender notice of all
legal or arbitrable proceedings affecting such Borrower or any of its
Subsidiaries that questions or challenges the validity or enforceability of any
of the Loan Documents or as to which there is a reasonable likelihood of adverse
determination which would result in a Material Adverse Effect.

7.03 Existence, Etc . Each of the Borrowers, their Subsidiaries and the
Qualified Originators will:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (other than Subsidiaries which are not
material to the business of the Borrowers);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws) if
failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

45



--------------------------------------------------------------------------------



(d) not move its chief executive office or chief operating office from the
addresses referred to in Section 6.13 unless it shall have provided the Lender
30 days prior written notice of such change (other than Subsidiaries which are
not material to the business of the Borrowers);

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

(f) permit representatives of the Lender, during normal business hours upon
three (3) Business Days' prior written notice at a mutually desirable time, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

7.04 Prohibition of Fundamental Changes . Neither Borrower shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that such Borrower may merge
or consolidate with (a) any wholly owned subsidiary of such Borrower, or (b) any
other Person if such Borrower is the surviving corporation; and provided
further, that if after giving effect thereto, no Default would exist hereunder.

7.05 Borrowing Base Deficiency . If at any time there exists a Borrowing Base
Deficiency the Borrowers shall cure same in accordance with Section 2.06 hereof.

7.06 Notices . The Borrowers shall give notice to the Lender promptly:

(a) upon either Borrower becoming aware of, and in any event within one (1)
Business Day after, the occurrence of any Default or Event of Default or any
material event of default or default under any other material agreement of such
Borrower which has not been waived or cured;

(b) upon, and in any event within three (3) Business Days after, service of
process on either Borrower or any of its Subsidiaries, or any agent thereof for
service of process, in respect of any legal or arbitrable proceedings affecting
such Borrower or any of its Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Loan Documents or (ii) in which the
amount in controversy exceeds $1,000,000;

(c) upon either Borrower becoming aware of any default related to any Collateral
which would reasonably be expected to have a Material Adverse Effect and any
event or change in circumstances which should reasonably be expected to have a
Material Adverse Effect;

(d) upon either Borrower becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Mortgage Loan or Mortgage Loans
with an aggregate unpaid principal balance of at least $1,000,000 has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged

46



--------------------------------------------------------------------------------



so as to materially and adversely affect the Collateral Value of such Mortgage
Loan;

(e) upon the entry of a judgment or decree in an amount in excess of $1,000,000;

(f) upon either Borrower becoming aware of any event or circumstance which, with
notice or the passage of time, could result in a Material Adverse Effect.

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer of the applicable Borrower
setting forth details of the occurrence referred to therein and stating what
action such Borrower has taken or proposes to take with respect thereto.

7.07 Servicing . Except as provided in Section 10.15(c), the Borrowers shall not
permit any Person other than the Borrowers to service Mortgage Loans without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld.

7.08 Underwriting Guidelines . In the event that either Borrower makes any
amendment or modification to the Underwriting Guidelines, such Borrower shall
promptly deliver to the Lender a complete copy of the amended or modified
Underwriting Guidelines.

7.09 Lines of Business . Neither Borrower will engage to any substantial extent
in any line or lines of business activity other than the businesses generally
carried on by it as of the Effective Date.

7.10 Transactions with Affiliates . Neither Borrower will enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (i) pursuant to such Borrower's executive loan program as
approved from time to time by its Board of Directors or (ii)(a) otherwise
permitted under this Warehouse Agreement, (b) in the ordinary course of such
Borrower's business and (c) upon fair and reasonable terms no less favorable to
such Borrower than it would obtain in a comparable arm's length transaction with
a Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 7.10 to any Affiliate.

7.11 Application of Funding . The Borrowers will use the funding hereunder
solely to originate, fund, and purchase Mortgage Loans for the purpose of (a)
pooling such Mortgage Loans prior to securitization, or (b) sale, in each case
in the ordinary course of business.

7.12 Limitation on Liens . Neither Borrower will, nor will it permit or allow
others to, create, incur or permit to exist any Lien, security interest or claim
on or to any of the Collateral. The Borrowers will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under this Warehouse Agreement, and the Borrowers will defend
the right, title and interest of the Lender in and to any of the Collateral
against the claims and demands of all persons whomsoever.

7.13 Limitation on Sale of Assets . The Borrowers shall not convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, "Transfer"), all or
substantially all of its

47



--------------------------------------------------------------------------------



Property, business or assets (including, without limitation, receivables and
leasehold interests) whether now owned or hereafter acquired or allow any
Subsidiary to Transfer substantially all of its assets to any Person; provided,
that either Borrower may after prior written notice to the Lender allow such
action with respect to any Subsidiary which is not a material part of the
Borrower's overall business operations.

7.14 Limitation on Distributions . Except as required by the Senior Note
Indenture, without the Lender's consent, Aames Capital shall not make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition of,
any stock or senior or subordinate debt of Aames Capital, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Aames
Capital, provided, however, nothing herein shall restrict the ability of Aames
Capital to pay dividends to the Guarantor.

7.15 Maintenance of Liquidity . Aames Capital has cash, Cash Equivalents and
unused borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities (other than the Capital Z Residual Sale Agreement) in an amount equal
to not less than $1,000,000.

7.16 Maintenance of Tangible Net Worth . The Tangible Net Worth of Aames Capital
shall be $315,000,000 at all times during the term of this Warehouse Agreement.

7.17 Committed Warehouse Facilities . Aames Capital at all times has (a)
available capacity under committed revolving facilities, other than the Lender's
committed revolving facility, greater than or equal to $100,000,000, and (b)
committed wet funding revolving facilities with an entity (other than the
Lender) that provide funding in the aggregate of at least $35 million.

7.18 Settlement Agents . The Borrowers shall provide, on a monthly basis, a list
of the settlement agents that have been used by the Borrowers in connection with
the closing of any mortgage loans by either Borrower in the form of Exhibit N
hereto.

7.19 Servicing Transmission . The Borrowers shall provide to the Lender no later
than 11:00 a.m. eastern time two Business Days prior to each Payment Date (or
such other day requested by Lender) (i) the Servicing Transmission, on a
loan-by-loan basis and in the aggregate, with respect to the Mortgage Loans
serviced hereunder by Aames Capital which were funded prior to the first day of
the current month, summarizing Aames Capital's delinquency and loss experience
with respect to Mortgage Loans serviced by Aames Capital (including, in the case
of the Mortgage Loans, the following categories: current, 30-59, 60-89 and 90+)
and (ii) any other information reasonably requested by the Lender with respect
to the Mortgage Loans.

7.20 No Amendment or Waiver . Neither Borrower will, nor will it permit or allow
others to amend, modify, terminate or waive any provision of any Mortgage Loan
to which such Borrower is a party in any manner which shall reasonably be
expected to materially and adversely affect the value of such Mortgage Loan as
Collateral.

7.21 Maintenance of Property; Insurance . The Borrowers shall (a) keep all
property

48



--------------------------------------------------------------------------------



useful and necessary in its business in good working order and condition; and

(b) maintain errors and omissions insurance and/or mortgage impairment insurance
and blanket bond coverage in such amounts as are in effect on the Effective Date
(as disclosed to Lender in writing) and shall not reduce such coverage without
the written consent of the Lender, and shall also maintain such other insurance
with financially sound and reputable insurance companies, and with respect to
property and risks of a character usually maintained by entities engaged in the
same or similar business similarly situated, against loss, damage and liability
of the kinds and in the amounts customarily maintained by such entities.

7.22 Further Identification of Collateral . The Borrowers will furnish to the
Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender or any Lender may reasonably request, all in reasonable
detail.

7.23 Mortgage Loan Determined to be Defective . Upon discovery by the Borrowers
or the Lender of any breach of any representation or warranty listed on Schedule
1 hereto applicable to any Mortgage Loan, the party discovering such breach
shall promptly give notice of such discovery to the other.

7.24 Interest Rate Protection Agreements . Upon the Lender's request, the
Borrowers shall deliver to the Lender any and all information relating to
Interest Rate Protection Agreements.

7.25 Covenants of the Borrowers with respect to the Collateral . (a) Unless the
Trustee is directly providing the Lender with reports issued pursuant to the
Governing Agreement, Aames Capital shall promptly deliver to the Lender (i) any
report received by such Borrower pursuant to the Governing Agreement including,
without limitation, any trustee's report and any reports delivered to a holder
of Pledged Securities; (ii) any notice of transfer of servicing; (iii) all
reports sent by Aames Capital to each Trustee under a Governing Agreement, and
(iv) any other such document or information as the Lender may reasonably request
from time to time with respect to the Pledged Securities.

(b) The Borrowers shall permit the Lender to inspect its books and records
relating to any of the Collateral and other matters relating to the transactions
contemplated hereby, upon reasonable prior notice and during normal business
hours.

(c) If the Borrowers shall, as a result of its ownership of the Collateral
(other than Mortgage Loans), become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for the Collateral (other than Mortgage Loans), or otherwise in respect
thereof, the Borrowers shall accept the same as the Lender's agent, hold the
same in trust for the Lender and deliver the same forthwith to the Lender in the
exact form received, duly indorsed by the applicable Borrower to the Lender, if
required, together with an undated bond power covering such certificate duly
executed in blank and with, if the Lender so requests, signature guaranteed, to
be held by the Lender hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Collateral (other than

49



--------------------------------------------------------------------------------



Mortgage Loans) shall be received by either Borrower, such Borrower shall, until
such money or property is paid or delivered to the Lender as required hereunder,
hold such money or property in trust for the Lender, segregated from other funds
of such Borrower, as additional collateral security for the Obligations.

(d) At any time and from time to time, upon the written request of Lender, and
at the sole expense of the Borrowers, the Borrowers will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Lender may reasonably request for the purposes of obtaining or
preserving the full benefits of this Warehouse Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any instrument (including any
certificated security or promissory note) or chattel paper (in each case as
defined in the Uniform Commercial Code), such instrument or chattel paper shall
be immediately delivered to Lender, duly endorsed in a manner satisfactory to
Lender, to be held as Collateral pursuant to this Warehouse Agreement. Prior to
such delivery, the Borrowers shall hold all such instruments or chattel paper in
trust for Lender, and shall not commingle any of the foregoing with any assets
of the Borrowers.

(e) The Borrowers shall pay, and save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other similar taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Warehouse Agreement.

7.26 [Intentionally Omitted] .

7.27 Certificate of a Responsible Officer of each Borrower . At the time that
each Borrower delivered financial statements to the Lender in accordance with
Section 7.01 hereof, such Borrower shall, and shall cause the Guarantor to,
forward to the Lender a certificate of a Responsible Officer of such Borrower
which demonstrates that such Borrower or the Guarantor, as applicable, is in
compliance with the covenants set forth in Sections 7.15, 7.16 and 7.17.

7.28 Deposit of Collections . Upon the request of the Lender, after the
occurrence of a Default, the Borrowers shall deposit all Collections received on
account of the Collateral into one or more segregated accounts holding
exclusively proceeds received with respect to the Collateral for the sole
benefit of the Lender. The Borrowers shall remit all Collections received by the
Borrowers to the Lender no later than the next Payment Date, accompanied by a
report with sufficient detail to enable the Lender to appropriately identify the
Collateral to which any amount remitted applies. The Lender shall apply all
amounts so remitted in accordance with the provisions set forth in Section 3.03
hereof.

7.29 Servicing Rights; Call Rights. Aames Capital shall not (a) other than as a
result of a servicer termination event under the related Governing Agreement,
transfer, convey, pledge, assign, mortgage or otherwise permit a Lien to exist
on any servicing rights under any of the Governing Agreements relating to the
Pledged Securities, nor (b) exercise any of its call rights pursuant to such
Governing Agreements relating to the Pledged Securities, in either case of
clause (a) or (b), without the consent of the Lender.

50



--------------------------------------------------------------------------------



Section 8. Events of Default. Each of the following events shall constitute an
event of default (an "Event of Default") hereunder:

(a) either Borrower shall default in the payment of any principal of or interest
on any Advance (whether at stated maturity, upon acceleration or at mandatory
prepayment) or the Guarantor shall default in the payment of any amount required
to be paid by it under the Guaranty; or

(b) any Loan Party shall default in the payment of any other amount payable by
it hereunder or under any other Loan Document after notification by the Lender
of such default, and such default shall have continued unremedied for three
Business Days; or

(c) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by either Borrower or the Guarantor or any
certificate furnished to the Lender pursuant to the provisions thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished (other than the representations and warranties set forth in
Schedule 1 which shall be considered solely for the purpose of determining the
Collateral Value of the Mortgage Loans; unless such Borrower shall have made any
such representations and warranties with knowledge that they were materially
false or misleading at the time made); or

(d) Aames Capital shall (or, if there are any outstanding Tranche C Advances
outstanding, Aames Funding shall) fail to comply with the requirements of any of
Sections 7.03, 7.04, 7.05, 7.06, 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16,
7.17, 7.22, 7.25 or 7.29 hereof or the Guarantor shall fail to comply with the
requirements of Section 3(b) of the Guaranty; or either Borrower shall otherwise
fail to observe or perform any other agreement contained in this Warehouse
Agreement or any other Loan Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days; or

(e) a final judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of the Lender, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against either Borrower or any of its
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and such
Borrower or any such Subsidiary shall not, within said period of 60 days, or
such longer period during which execution of the same shall have been stayed or
bonded, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

(f) any Loan Party or any of its Affiliates shall admit in writing its inability
to pay its debts as such debts become due; or

(g) any Loan Party or any of its Affiliates shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the Bankruptcy Code, (iv) file a petition

51



--------------------------------------------------------------------------------



seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

(h) a proceeding or case shall be commenced, without the application or consent
of any Loan Party or any of its Affiliates, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts, (ii)
the appointment of a receiver, custodian, trustee, examiner, liquidator or the
like of such Loan Party or any such Affiliate or of all or any substantial part
of its property, or (iii) similar relief in respect of such Loan Party or any
such Affiliate under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against such
Loan Party or any such Affiliate shall be entered in an involuntary case under
the Bankruptcy Code; or

(i) the Custodial Agreement or any Loan Document shall for whatever reason
(including an event of default thereunder) be terminated or the lien on the
Collateral created by this Warehouse Agreement or either Borrower's material
obligations hereunder shall cease to be in full force and effect, or the
enforceability thereof shall be contested by either Borrower; or

(j) any material adverse change in the Properties, business or financial
condition, or prospects of any Loan Party or any of its Affiliates or any
Qualified Originator, in each case as determined by the Lender in its sole
discretion, or the existence of any other condition which, in the Lender's sole
discretion, constitutes a material impairment of either Borrower's ability to
perform its obligations under this Warehouse Agreement, the Note or any other
Loan Document or the ability of any Affiliate of such Borrower to perform its
obligations under any agreement between such Affiliate and the Lender or an
Affiliate of the Lender; or

(k) (i) any Person shall engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
material "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) either
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Lenders is likely to, incur any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect;

52



--------------------------------------------------------------------------------



or

(l) the Guarantor shall own less than 100% of the outstanding capital stock of
the Borrowers; or

(m) either Borrower shall grant, or suffer to exist, any Lien on any Collateral
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Collateral in favor of the
Lender or shall be Liens in favor of any Person other than the Lender; or

(n) either Borrower or any of its Affiliates shall default under, or fail to
perform as requested under, or shall otherwise materially breach the terms of
any instrument, agreement or contract between such Borrower or any of such
Borrower's Affiliates, on the one hand, and Lender or any of Lender's
Affiliates, on the other hand; or

(o) any Loan Party or its Affiliates shall default under or be subject to any
acceleration provision of any material agreement to which the such Loan Party or
Affiliate is a party and, as a consequence of such default, such Loan Party's or
Affiliates' monetary obligations thereunder which shall equal $5,000,000 or more
shall have been accelerated; or

(p) the Lender shall reasonably request, specifying the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of any Loan Party and such information and/or responses
shall not have been provided within three Business Days of such request; or

(q) there shall have occurred a Scheduled Amortization Deviation which shall
have not been cured within 15 Business Days following the occurrence thereof; or

(r) at any time after the occurrence of a Scheduled Amortization Deviation the
outstanding Tranche B Advances shall exceed the Scheduled Amortization Balance
required at such time; or

(s) The discovery by the Lender after the date hereof of a condition or event
which existed at or prior to the execution hereof which has not been previously
publicly disclosed by Aames Capital or the Guarantor or of which the Lender did
not have actual knowledge on the date hereof and which the Lender, in its sole
reasonable discretion, determines materially and adversely affects: (i) the
condition (financial or otherwise) of either Borrower, its Subsidiaries or
Affiliates; or (ii) the ability of either Borrower to fulfill its respective
obligations under this Agreement.

8.02 Remedies Upon Default . (a) If an Event of Default shall have occurred and
be continuing, at any time at the Lender's election, the Lender may apply all or
any part of the Proceeds of the Collateral (other than Initial Haircut
Collateral), including any Tranche A Collections and Tranche C Collections, in
the payment of the Secured Obligations in the following order of priority:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by the

53



--------------------------------------------------------------------------------



Lender in connection with this Warehouse Agreement, the Note, any other Loan
Document or any of the Obligations, including, without limitation, all court
costs and the reasonable costs or expenses incurred in connection with the
exercise by the Lender of any right or remedy under this Warehouse Agreement,
the Note or any other Loan Document;

(ii) SECOND, to the satisfaction of all other Secured Obligations; and

(iii) THIRD, any excess to the Borrower or any other Person as directed by the
Borrower in writing.

(b) If an Event of Default shall have occurred and be continuing, at any time at
the Lender's election, the Lender may apply all or any part of the Proceeds of
Initial Haircut Collateral, including any Tranche B Collections, in the payment
of the Secured Obligations in the following order of priority:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by the
Lender in connection with this Warehouse Agreement, the Note, any other Loan
Document or any of the Obligations, including, without limitation, all court
costs and the reasonable costs or expenses incurred in connection with the
exercise by the Lender of any right or remedy under this Warehouse Agreement,
the Note or any other Loan Document;

(ii) SECOND, to the satisfaction of all other Secured Obligations with respect
to the Tranche B Advances; and

(iii) THIRD, to the reimbursement of amounts paid by a guarantor to the Lender
(other than the Guarantor) on any Guarantee with respect to this Warehouse
Agreement;

(iv) FOURTH, to the satisfaction of any unpaid Secured Obligations; and

(v) FIFTH, any excess to the Borrowers or any other Person as directed by the
Borrower in writing.

(c) Upon the occurrence of one or more Events of Default (subject to the
expiration of the applicable cure period contained therein) other than those
referred to in Section 8(g) or (h), the Lender may immediately declare the
principal amount of the Advances then outstanding under the Note to be
immediately due and payable, together with all interest thereon and reasonable
fees and out-of-pocket expenses accruing under this Warehouse Agreement;
provided that upon the occurrence of an Event of Default referred to in Sections
8(g) or (h), such amounts shall immediately and automatically become due and
payable without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers and may thereupon exercise any remedies available to it at law and
pursuant to the Loan Documents. An Event of Default shall be deemed to be
continuing unless expressly waived by the Lender in writing.

(d) Upon the occurrence of one or more Events of Default, the Lender shall have

54



--------------------------------------------------------------------------------



the right to obtain physical possession of the Servicing Records and all other
files of the Borrowers relating to the Collateral and all documents relating to
the Collateral which are then or may thereafter come in to the possession of the
Borrowers or any third party acting for the Borrowers and the Borrowers shall
deliver to the Lender such assignments as the Lender shall request. The Lender
shall be entitled to specific performance of all agreements of the Borrowers
contained in this Warehouse Agreement and to become Servicer under the
applicable Governing Agreement.

Section 9. No Duty on Lender's Part. The powers conferred on the Lender
hereunder are solely to protect the Lender's interests in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Borrowers for any act or failure
to act hereunder, except for its or their own gross negligence or willful
misconduct.

Section 10. Miscellaneous.

10.01 Waiver . No failure on the part of the Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

10.02 Notices . Except as otherwise expressly permitted by this Warehouse
Agreement, all notices, requests and other communications provided for herein
and under the Custodial Agreement (including, without limitation, any
modifications of, or waivers, requests or consents under, this Warehouse
Agreement) shall be given or made in writing (including, without limitation, by
telex or telecopy) delivered to the intended recipient at the "Address for
Notices" specified below its name on the signature pages hereof); or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. Except as otherwise provided in this Warehouse
Agreement and except for notices given under Section 2 (which shall be effective
only on receipt), all such communications shall be deemed to have been duly
given when transmitted by telex or telecopier or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

10.03 Indemnification and Expenses . (a) The Borrowers and the Guarantor agree
to hold the Lender harmless from and indemnify the Lender against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by, or asserted against the Lender, relating to or
arising out of, this Warehouse Agreement, the Note, any other Loan Document or
any transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Warehouse
Agreement, the Note, any other Loan Document or any transaction contemplated
hereby or thereby, that, in each case, results from anything other than the
Lender's gross negligence or willful misconduct. In any suit, proceeding or
action brought by the Lender in connection with any Mortgage Loan for any sum
owing thereunder, or to enforce any provisions of any Mortgage Loan, the
Borrowers will save, indemnify and hold the Lender harmless from and against all
expense, loss or damage suffered by

55



--------------------------------------------------------------------------------



reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Borrowers of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Borrowers. The
Borrowers also agree to reimburse the Lender as and when billed by the Lender
for all the Lender's reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or the preservation of the Lender's rights under
this Warehouse Agreement, the Note, any other Loan Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel. The Borrowers hereby acknowledge that,
notwithstanding the fact that the Note is secured by the Collateral, the
obligation of the Borrowers under the Note is a recourse obligation of the
Borrowers.

(b) The Borrowers agree to pay as and when billed by the Lender all of the
out-of pocket costs and expenses incurred by the Lender in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Warehouse Agreement, the Note, any other Loan Document or
any other documents prepared in connection herewith or therewith. The Borrowers
agree to pay as and when billed by the Lender all of the out-of-pocket costs and
expenses incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including, without limitation, (i)
all the reasonable fees, disbursements and expenses of counsel to the Lender in
connection with the execution of this Warehouse Agreement, (ii) all the due
diligence, inspection, testing and review costs and expenses incurred by the
Lender with respect to Collateral under this Warehouse Agreement, including, but
not limited to, those costs and expenses incurred by the Lender pursuant to
Sections 10.03(a), 10.14 and 10.16 hereof other than any costs and expenses
incurred in connection with the Lender's rehypothecation of the Mortgage Loans
prior to an Event of Default and (iii) initial and ongoing fees and expenses
incurred by the Custodian in connection with the performance of its duties under
the Custodial Agreement.

10.04 Amendments . Except as otherwise expressly provided in this Warehouse
Agreement, any provision of this Warehouse Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrowers and the
Lender and any provision of this Warehouse Agreement may be waived by the
Lender.

10.05 Successors and Assigns . This Warehouse Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

10.06 Survival . The obligations of the Borrowers under Section 10.03 hereof
shall survive the repayment of the Advances and the termination of this
Warehouse Agreement. In addition, each representation and warranty made, or
deemed to be made by a request for a borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty, and the Lender shall not
be deemed to have waived, by reason of making any Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made.

10.07 Captions . The table of contents and captions and section headings
appearing

56



--------------------------------------------------------------------------------



herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Warehouse Agreement.

10.08 Counterparts . This Warehouse Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Warehouse Agreement
by signing any such counterpart.

10.09 Warehouse Agreement Constitutes Security Agreement; Governing Law . This
Warehouse Agreement shall be governed by New York law without reference to
choice of law doctrine (but with reference to Section 5-1401 of the New York
General Obligations Law, which by its terms applies to this Warehouse
Agreement), and shall constitute a security agreement within the meaning of the
Uniform Commercial Code.

10.10 SUBMISSION TO JURISDICTION; WAIVERS . EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS WAREHOUSE AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

10.11 WAIVER OF JURY TRIAL . EACH OF THE BORROWERS AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED

57



--------------------------------------------------------------------------------



BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS WAREHOUSE AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

10.12 Acknowledgments . Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Warehouse Agreement, the Note and the other Loan Documents to which it is a
party;

(b) the Lender has no fiduciary relationship to such Borrower, and the
relationship between such Borrower and the Lender is solely that of debtor and
creditor; and

(c) no joint venture exists among or between the Lender and such Borrower.

10.13 Hypothecation or Pledge of Collateral . The Lender shall have free and
unrestricted use of all Collateral and nothing in this Warehouse Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Warehouse Agreement
shall obligate the Lender to segregate any Collateral delivered to the Lender by
the Borrowers.

10.14 Assignments; Participations . (a) Each Borrower may assign any of its
rights or obligations hereunder or under the Note with the prior written consent
of the Lender which consent shall not be unreasonably withheld. The Lender may
assign or transfer to any bank or other financial institution that makes or
invests in loans or any Affiliate of the Lender all or any of its rights or
obligations under this Warehouse Agreement and the other Loan Documents.

(b) The Lender may, in accordance with applicable law, at any time sell to one
or more lenders or other entities ("Participants") participating interests in
any Advance, the Note, its commitment to make Advances, or any other interest of
the Lender hereunder and under the other Loan Documents. In the event of any
such sale by the Lender of participating interests to a Participant, the
Lender's obligations under this Warehouse Agreement to the Borrowers shall
remain unchanged, the Lender shall remain solely responsible for the performance
thereof, the Lender shall remain the holder of the Note for all purposes under
this Warehouse Agreement and the other Loan Documents, and the Borrowers and the
Lender shall continue to deal solely and directly with the Lender in connection
with the Lender's rights and obligations under this Warehouse Agreement and the
other Loan Documents. The Borrowers agree that if amounts outstanding under this
Warehouse Agreement and the Note are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Warehouse Agreement and the
Note to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Warehouse Agreement or the Note;
provided, that such Participant shall only be entitled to such right of set-off
if it shall have agreed in the agreement pursuant to which it shall have
acquired its participating interest to share with the Lender the proceeds
thereof. The Lender also agrees that each Participant shall be entitled to the
benefits of

58



--------------------------------------------------------------------------------



Sections 2.07 and 10.03 with respect to its participation in the Advances
outstanding from time to time; provided, that the Lender and all Participants
shall be entitled to receive no greater amount in the aggregate pursuant to such
Sections than the Lender would have been entitled to receive had no such
transfer occurred.

(c) The Lender may furnish any information concerning the Borrowers or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants) only after
notifying the Borrowers in writing and securing signed confidentiality
statements (a form of which is attached hereto as Exhibit I) and only for the
sole purpose of evaluating participations and for no other purpose.

(d) The Borrowers agree to cooperate with the Lender in connection with any such
assignment and/or participation, to execute and deliver such replacement notes,
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Warehouse Agreement and the other Loan Documents in order
to give effect to such assignment and/or participation. Each Borrower further
agrees to furnish to any Participant identified by the Lender to the Borrower
copies of all reports and certificates to be delivered by such Borrower to the
Lender hereunder, as and when delivered to the Lender.

10.15 Servicing . (a) The Borrowers covenant to maintain or cause the servicing
of the Mortgage Loans to be maintained in conformity with Accepted Servicing
Practices. In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (i) an Event of Default, or (ii)
the date on which all the Secured Obligations have been paid in full, or (iii)
the transfer of servicing to any entity approved by the Lender.

(b) During the period the each Borrower is servicing the Mortgage Loans, (i)
such Borrower agrees that Lender has a first priority perfected security
interest in all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records or rights relating to or evidencing the servicing of such Mortgage Loans
(the "Servicing Records"), and (ii) such Borrower grants the Lender a security
interest in all servicing fees and rights relating to the Mortgage Loans and all
Servicing Records to secure the obligation of such Borrower or its designee to
service in conformity with this Section and any other obligation of such
Borrower to the Lender. The Borrowers covenant to safeguard such Servicing
Records and to deliver them promptly to the Lender or its designee (including
the Custodian) at the Lender's request. It is understood and agreed by the
parties that prior to an Event of Default, the Borrowers shall retain the
servicing fees with respect to the Mortgage Loans.

(c) If the Mortgage Loans are serviced by any other third party servicer (such
third party servicer, the "Subservicer"), the applicable Borrower shall provide
a copy of the related servicing agreement with a properly executed Instruction
Letter to the Lender at least three (3) Business Days prior to the applicable
Funding Date or the date on which the Subservicer shall begin subservicing the
Mortgage Loans, which shall be in the form and substance acceptable to Lender
(the "Servicing Agreement") and shall have obtained the written consent of the
Lender for such

59



--------------------------------------------------------------------------------



Subservicer to subservice the Mortgage Loans. Initially, the Subservicer shall
be Aames Funding.

(d) The Borrowers agree that upon the occurrence of an Event of Default, the
Lender may terminate the Borrowers in their capacity as servicer and terminate
any Servicing Agreement and transfer such servicing to the Lender or its
designee, at no cost or expense to the Lender. In addition, each Borrower shall
provide to the Lender an Instruction Letter from such Borrower to the effect
that upon the occurrence of an Event of Default, the Lender may terminate any
Subservicer or Servicing Agreement and direct that collections with respect to
the Mortgage Loans be remitted in accordance with the Lender's instructions. The
Borrowers agree to cooperate with the Lender in connection with the transfer of
servicing.

(e) After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Custodian, the Borrowers will have no right to modify or
alter the terms of the Mortgage Loan or consent to the modification or
alteration of the terms of any Mortgage Loan, and the Borrowers will have no
obligation or right to repossess any Mortgage Loan or substitute another
Mortgage Loan, except as provided in any Custodial Agreement.

(f) The Borrowers shall permit the Lender to inspect upon reasonable prior
written notice (which shall be no more than five (5) Business Days prior to such
date) at a mutually convenient time, the Borrowers' or their Affiliate's
servicing facilities, as the case may be, for the purpose of satisfying the
Lender that the Borrowers or their Affiliate, as the case may be, has the
ability to service the Mortgage Loans as provided in this Warehouse Agreement.
In addition, with respect to any Subservicer which is not an Affiliate of either
Borrower, the applicable Borrower shall use its best efforts to enable the
Lender to inspect the servicing facilities of such Subservicer.

10.16 Periodic Due Diligence Review . The Borrowers acknowledge that the Lender
has the right to perform continuing due diligence reviews with respect to the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and each Borrower
agrees that upon reasonable (but no less than one (1) Business Day's) prior
notice to such Borrower, the Lender or its authorized representatives will be
permitted during normal business hours to examine, inspect, make copies of, and
make extracts of, the Mortgage Files and any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of such Borrower and/or the Custodian. The
Borrowers also shall make available to the Lender a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, the each Borrower acknowledges that the Lender shall make Advances to
the Borrowers based solely upon the information provided by the Borrowers to the
Lender in the Mortgage Loan Data Transmission and the representations,
warranties and covenants contained herein, and that the Lender, at its option,
has the right, at any time to conduct a partial or complete due diligence review
on some or all of the Mortgage Loans securing such Advance, including, without
limitation, ordering new credit reports, new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Mortgage Loan. The Lender may underwrite such Mortgage Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. Each
Borrower agrees to cooperate with the Lender and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Lender and any third party underwriter with access to any

60



--------------------------------------------------------------------------------



and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession, or under the control, of such Borrower.
In addition, the Lender has the right to perform continuing Due Diligence
Reviews of each Borrower and its Affiliates, directors, officers, employees and
significant shareholders. The Borrowers and Lender further agree that all
out-of-pocket costs and expenses incurred by the Lender in connection with the
Lender's activities pursuant to this Section 10.16 shall be paid for as agreed
by such parties.

10.17 Effect of Payment Under Guarantee . To the extent the Lender receives a
payment under a Guarantee related to this Warehouse Agreement, the Lender shall
use the amount of such payment solely for purposes determining the existence of
an Event of Default by applying such payment against the outstanding principal
balance of the Tranche B Advances and the Scheduled Amortization Balance. The
parties agree that the foregoing is for purposes of calculation only and shall
not constitute payment, release discharge or satisfaction of the Aames Capital's
obligations under this Warehouse Agreement.

10.18 Set-Off . In addition to any rights and remedies of the Lender provided by
this Warehouse Agreement and by law, the Lender shall have the right, without
prior notice to the Borrowers, any such notice being expressly waived by the
Borrowers to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrowers hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all Property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate thereof to or for the credit or the account of the Borrowers. The
Lender agrees promptly to notify the Borrowers after any such set-off and
application made by the Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

10.19 Intent . The parties recognize that each Advance is a "securities
contract" as that term is defined in Section 741 of Title 11 of the United
States Code, as amended.

10.20 Joint and Several Liability . Each Borrower hereby acknowledges and agrees
that such Borrower shall be jointly and severally liable for all
representations, warrants, covenants, obligations and indemnities of the
Borrowers hereunder.

[SIGNATURE PAGES FOLLOW]

 

61



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Warehouse Agreement to
be duly executed and delivered as of the day and year first above written.

BORROWER

AAMES CAPITAL CORPORATION

By:

Name:

Title:

Address for Notices

:



350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer

Telecopier No.: (323) 210-5551

Telephone No.: (323) 210-5276

With a copy to:

Attention: Vice President/Treasury

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-5036

With a copy to:

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

BORROWER

AAMES FUNDING CORPORATION

By:

Name:

Title:

Address for Notices

:



350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer

Telecopier No.: (323) 210-5551

Telephone No.: (323) 210-5276

With a copy to:



--------------------------------------------------------------------------------



 

Attention: Vice President/Treasury

Telecopier No.: (323) 210-5036

Telephone No.: (323) 210-5036

With a copy to:

Attention: General Counsel

Telecopier No.: (323) 210-5026

Telephone No.: (323) 210-4871

LENDER

GREENWICH CAPITAL FINANCIAL

PRODUCTS, INC.

By:

Name:

Title:

Address for Notices

:



600 Steamboat Road

Greenwich, Connecticut 06830

Attention: John Anderson

Telecopier No.: (203) 618-2135

Telephone No.: (203) 625-7941

With a copy to:

Attention: General Counsel

Telecopier No.: (203) 618-2132

Telephone No.: (203) 625-2700

 



--------------------------------------------------------------------------------



Schedule 1

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Eligible Mortgage Loans

As to each Mortgage Loan that forms part of the Collateral hereunder (and the
related Mortgage, Mortgage Note, Assignment of Mortgage and Mortgaged Property),
each Borrower shall be deemed to make the following representations and
warranties to the Lender as of such date and as of each date Collateral Value is
determined:

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Data Transmission with respect to the Mortgage Loan is complete, true and
correct in all material respects.

(b) Payments Current. The Mortgagor has made its first Monthly Payment within
forty-five days of the related Due Date.

(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Neither the Borrower nor the Qualified Originator from which
the Borrower acquired the Mortgage Loan has advanced funds, or induced,
solicited or knowingly received any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Mortgage Loan, except for interest accruing from the date of the Mortgage
Note or date of disbursement of the proceeds of the Mortgage Loan, whichever is
more recent, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Lender, and which has been delivered
to the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required by the title insurance
policy, and its terms are reflected on the Mortgage Loan Schedule. No Mortgagor
in respect of the Mortgage Loan has been released, in whole or in part, except
in connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to the Custodian and the terms of which are reflected in
the Mortgage Loan Schedule.

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
setoff, counterclaim or defense, including without limitation the defense of
usury, nor will the operation



--------------------------------------------------------------------------------



of any of the terms of the Mortgage Note or the Mortgage, or the exercise of any
right thereunder, render either the Mortgage Note or the Mortgage unenforceable,
in whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto, and no Mortgagor in respect of
the Mortgage Loan was a debtor in any state or Federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated.

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Borrower as of the date of origination consistent with
the Underwriting Guidelines, against earthquake and other risks insured against
by Persons operating like properties in the locality of the Mortgaged Property,
in an amount not less than the greatest of (i) 100% of the replacement cost of
all improvements to the Mortgaged Property, (ii) either (A) the outstanding
principal balance of the Mortgage Loan with respect to each First Lien Mortgage
Loan or (B) with respect to each Second Lien Mortgage Loan, the sum of the
outstanding principal balance of the First Lien Mortgage Loan and the
outstanding principal balance of the Second Lien Mortgage Loan, (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines or (iv) the amount necessary to fully compensate for any damage or
loss to the improvements that are a part of such property on a replacement cost
basis. If any portion of the Mortgaged Property is in an area identified by any
federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Insurance Administration is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan, (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the Flood Disaster Protection Act of 1973, as amended.
All such insurance policies (collectively, the "hazard insurance policy")
contain a standard mortgagee clause naming the Borrower, its successors and
assigns (including without limitation, subsequent owners of the Mortgage Loan),
as mortgagee, and may not be reduced, terminated or canceled without 30 days'
prior written notice to the mortgagee. No such notice has been received by the
Borrower. All premiums due and owing on such insurance policy have been paid.
The related Mortgage obligates the Mortgagor to maintain all such insurance and,
at such Mortgagor's failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor's cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a "master" or "blanket" hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
The Borrower has not engaged in, and has no knowledge of the Mortgagor's having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
the Borrower.

(g) Compliance with Applicable Laws. Any and all requirements of any federal,

2



--------------------------------------------------------------------------------



state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Borrower shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of the Lender, and shall deliver to the Lender, upon two Business
Days' request, evidence of compliance with all such requirements.

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole-or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission other than in the case of a release of a portion of
the land comprising a Mortgaged Property or a release of a blanket Mortgage
which release will not cause the Mortgage Loan to fail to satisfy the
Underwriting Guidelines. The Borrower has not waived the performance by the
Mortgagor of any action, if the Mortgagor's failure to perform such action would
cause the Mortgage Loan to be in default, nor has the Borrower waived any
default resulting from any action or inaction by the Mortgagor.

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon,
or a two- to four-family dwelling, or an individual condominium unit in a
condominium project, or an individual unit in a planned unit development or a de
minimis planned unit development, provided, however, that any condominium unit
or planned unit development shall conform with the applicable FNMA and FHLMC
requirements regarding such dwellings, that a de minimus percentage of the
Mortgage Loans may be Cooperative Loans subject to a land trust and that no
residence or dwelling is a mobile home or a manufactured dwelling. No portion of
the Mortgaged Property is used for commercial purposes.

(j) Valid Lien. The Mortgage is (or with respect to a Wet Loan shall upon
recordation be) a valid, subsisting, enforceable and perfected (A) first lien
and first priority security interest with respect to each Mortgage Loan which is
indicated by the Borrower to be a First Lien (as reflected on the Mortgage Loan
Data Transmission), or (B) second lien and second priority security interest
with respect to each Mortgage Loan which is indicated by the Borrower to be a
Second Lien (as reflected on the Mortgage Loan Data Transmission), in either
case, on the real property included in the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing and with respect to Cooperative Loans,
including the Proprietary Lease and the Cooperative Shares. The lien of the
Mortgage is (or with respect a Wet Loan upon funding shall be) subject only to:

(1) the lien of current real property taxes and assessments not yet due and
payable;

(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage

3



--------------------------------------------------------------------------------



lending institutions generally and specifically referred to in the Lender's
title insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

(4) with respect to each Mortgage Loan which is indicated by the Borrower to be
a Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data
Transmission) a First Lien on the Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority security interest
with respect to each Mortgage Loan which is indicated by the Borrower to be a
First Lien (as reflected on the Mortgage Loan Data Transmission), or (B) second
lien and second priority security interest with respect to each Mortgage Loan
which is indicated by the Borrower to be a Second Lien Mortgage Loan (as
reflected on the Mortgage Loan Data Transmission), in either case, on the
property described therein and the Borrower has full right to pledge and assign
the same to the Lender. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage.

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken placed on the part of any Person,
including, without limitation, the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan.
The Borrower has reviewed all of the documents constituting the Servicing File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein.

(l) Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have been
(or with respect to a Wet Loan upon origination shall be) fully disbursed and
there is no further requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid (or shall be paid with respect to any Wet
Loan), and the Mortgagor is not entitled to any refund of any amounts paid or
due under the Mortgage Note or Mortgage.

4



--------------------------------------------------------------------------------



(m) Ownership. The Borrower is the sole owner and holder of the Mortgage Loan.
All Mortgage Loans acquired by the Borrower from third parties (including
affiliates) were acquired in a true and legal sale pursuant to which such third
party sold, transferred, conveyed and assigned to the Borrower all of its right,
title and interest in, to and under such Mortgage Loan and retained no interest
in such Mortgage Loan. In connection with such sale, such third party received
reasonably equivalent value and fair consideration and, in accordance with GAAP
and for federal income tax purposes, reported the sale of such Mortgage Loan to
the Borrower as a sale of its interests in such Mortgage Loan. The Mortgage Loan
is not assigned or pledged, and the Borrower has good, indefeasible and
marketable title thereto, and has full right to transfer, pledge and assign the
Mortgage Loan to the Lender free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to assign, transfer and pledge each Mortgage
Loan pursuant to this Warehouse Agreement and following the pledge of each
Mortgage Loan, the Lender will hold such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Warehouse Agreement.

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state or (D) not doing business in such state.

(o) LTV. As of the date of origination of the Mortgage Loan, the LTV or CLTV (if
applicable) are as identified on the Mortgage Loan Data Transmission.

(p) Title Insurance. The Mortgage Loan is covered by either (i) an attorney's
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA Lender's title
insurance policy or other generally acceptable form of policy or insurance
acceptable to FNMA or FHLMC and each such title insurance policy is issued by a
title insurer acceptable to FNMA or FHLMC and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the Borrower, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (1), (2), (3) and, with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien Mortgage Loan (as reflected on the Mortgage
Loan Data Transmission) clause (4) of paragraph (j) of this Part I of Schedule
1, and in the case of adjustable rate Mortgage Loans, against any loss by reason
of the invalidity or unenforceability of the lien resulting from the provisions
of the Mortgage providing for adjustment to the Mortgage Interest Rate and
Monthly Payment. Where required by state law or regulation, the Mortgagor has
been given the opportunity to choose the carrier of the required mortgage title
insurance. Additionally, such Lender's title insurance policy affirmatively
insures ingress and egress and against encroachments by or upon the Mortgaged

5



--------------------------------------------------------------------------------



Property or any interest therein. The title policy does not contain any special
exceptions (other than the standard exclusions) for zoning and uses and has been
marked to delete the standard survey exception or to replace the standard survey
exception with a specific survey reading. The Borrower, its successors and
assigns, are the sole insureds of such Lender's title insurance policy, and such
Lender's title insurance policy is valid and remains in full force and effect
and will be in force and effect upon the consummation of the transactions
contemplated by this Warehouse Agreement. No claims have been made under such
Lender's title insurance policy, and no prior holder or servicer of the related
Mortgage, including the Borrower, has done, by act or omission, anything which
would impair the coverage of such Lender's title insurance policy, including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by the Borrower.

(q) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. With respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission) (i) the First Lien is
in full force and effect, (ii) there is no default, breach, violation or event
of acceleration existing under such First Lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, and either (A) the First Lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the First Lien mortgage.

(r) No Mechanics' Liens. At origination, there were no mechanics' or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with the lien of the Mortgage.

(s) Location of Improvements: No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

(t) Origination: Payment Terms. Principal payments on the Mortgage Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Mortgage Loan. The Mortgage Interest Rate is adjusted, with respect to
adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date to equal
the Index plus the Gross Margin (rounded up or down to the nearest .125 %),
subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable on the
day set forth in the Mortgage Note in equal monthly installments of principal
and

6



--------------------------------------------------------------------------------



interest, which installments of interest, with respect to adjustable rate
Mortgage Loans, are subject to change due to the adjustments to the Mortgage
Interest Rate on each Interest Rate Adjustment Date, with interest calculated
and payable in arrears, sufficient to amortize the Mortgage Loan fully by the
stated maturity date, over an original term of not more than 30 years from
commencement of amortization. The Due Date of the first payment under the
Mortgage Note is no more than 60 days from the date of the Mortgage Note.

(u) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee's sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee's sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee's sale or the right to
foreclose the Mortgage.

(v) Conformance with Underwriting Guidelines and Agency Standards. The Mortgage
Loan was underwritten in accordance with the applicable Underwriting Guidelines.
The Mortgage Note and Mortgage are on forms similar to those used by FHLMC or
FNMA, or, on such forms, copies of which have been delivered to the Lender,
which are customary in the mortgage origination and servicing industry and the
Borrower has not made any representations to a Mortgagor that are inconsistent
with the mortgage instruments used.

(w) Occupancy of the Mortgaged Property. As of the Funding Date the Mortgaged
Property is either vacant or lawfully occupied under applicable law. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. The Borrower has not received written notification
from any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. The Borrower has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Mortgage
Loan Data Transmission, the Mortgagor represented at the time of origination of
the Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor's primary residence.

(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become

7



--------------------------------------------------------------------------------



payable by the Custodian or the Lender to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor.

(z) Delivery of Mortgage Documents. Except with respect to Wet Loans, the
Mortgage Note, the Mortgage, the Assignment of Mortgage and any other documents
required to be delivered under the Custodial Agreement for each Mortgage Loan
have been delivered to the Custodian. With respect to each Wet Loan, the
Custodian is in possession of all documents required to be delivered pursuant to
the Custodial Agreement. The Borrower or its agent is in possession of a
complete, true and materially accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to the Custodian.

(aa) Transfer of Mortgage Loans. The Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

(ab) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

(ac) No Buydown Provisions: No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Borrower, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a "buydown" provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

(ad) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the origination of the Mortgage Loan have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having (A) first lien priority with respect to each Mortgage Loan
which is indicated by the Borrower to be a First Lien (as reflected on the
Mortgage Loan Data Transmission), or (B) second lien priority with respect to
each Mortgage Loan which is indicated by the Borrower to be a Second Lien
Mortgage Loan (as reflected on the Mortgage Loan Data Transmission), in either
case, by a title insurance policy, an endorsement to the policy insuring the
mortgagee's consolidated interest or by other title evidence acceptable to FNMA
and FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.

(ae) Mortgaged Property Undamaged. The Mortgaged Property (and with respect to
any Cooperative Loan, the Cooperative Unit) is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair. There have not been any condemnation proceedings
with respect to the Mortgaged Property and the Borrower has no knowledge of any
such

8



--------------------------------------------------------------------------------



proceedings.

(af) Collection Practices: Escrow Deposits: Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Borrower with respect to the Mortgage Loan have been
in all material respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and proper.
With respect to escrow deposits and Escrow Payments (other than with respect to
each Mortgage Loan which is indicated by the Borrower to be a Second Lien
Mortgage Loan and for which the mortgagee under the First Lien is collecting
Escrow Payments (as reflected on the Mortgage Loan Data Transmission), all such
payments are in the possession of, or under the control of, the Borrower and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All Escrow Payments have
been collected in full compliance with state and federal law. An escrow of funds
is not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable. No escrow deposits or Escrow Payments or other
charges or payments due the Borrower have been capitalized under the Mortgage or
the Mortgage Note. All Mortgage Interest Rate adjustments have been made in
strict compliance with state and federal law and the terms of the related
Mortgage Note. Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited.

(ag) Conversion to Fixed Interest Rate. With respect to adjustable rate Mortgage
Loans, the Mortgage Loan is not convertible to a fixed interest rate Mortgage
Loan.

(ah) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Borrower or by any officer, director, or employee of the
Borrower or any designee of the Borrower or any corporation in which the
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

(ai) Soldiers' and Sailors' Civil Relief Act. The Mortgagor has not notified the
Borrower, and the Borrower has no knowledge, of any relief requested or allowed
to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940.

(aj) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Borrower or the Qualified Originator,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the appraisal and appraiser
both satisfy the requirements of FNMA or FHLMC and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

(ak) Disclosure Materials. The Mortgagor has executed a statement to the effect

9



--------------------------------------------------------------------------------



that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the
Borrower maintains such statement in the Mortgage File.

(al) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

(am) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Funding Date (whether or not known to the Borrower on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Borrower, the related Mortgagor
or any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer's breach of such insurance policy or such insurer's
financial inability to pay.

(an) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

(ao) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and the Borrower has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ap) Withdrawn Mortgage Loans. If the Mortgage Loan has been released to the
Borrower pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within 10 days (or if such tenth day was not a
Business Day, the next succeeding Business Day).

(aq) No Exception. Other than as noted by the Custodian on the Exception Report
and other than with respect to any Wet Loan, no Material Exception exists (as
defined in the Custodial Agreement) with respect to the Mortgage Loan which
would materially adversely affect the Mortgage Loan or the Lender's security
interest, granted by the Borrower, in the Mortgage Loan as determined by the
Lender in its sole discretion.

(ar) Qualified Originator. The Mortgage Loan has been originated by, and, if
applicable, purchased by the Borrower from, a Qualified Originator. No Mortgage
Loan was originated by First Alliance.

10



--------------------------------------------------------------------------------



(as) Mortgage Submitted for Recordation. The Mortgage has been (or with respect
to a Wet Loan shall be) submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

(at) First Lien Consent. With respect to each Mortgage Loan which is a Second
Lien, (i) if the related first lien provides for negative amortization, the LTV
was calculated at the maximum principal balance of such first lien that could
result upon application of such negative amortization feature, and (ii) either
no consent for the Mortgage Loan is required by the holder of the first lien or
such consent has been obtained and is contained in the Mortgage File.

(au) Acceptable Investment. No specific circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property or the Mortgagor, other than the
Mortgagor's credit standing, that should reasonably be expected to (i) cause
private institutional investors which invest in Mortgage Loans similar to the
Mortgage Loan to regard the Mortgage Loan as an unacceptable investment, (ii)
cause the Mortgage Loan to be more likely to become past due in comparison to
similar Mortgage Loans, or (iii) adversely affect the value or marketability of
the Mortgage Loan in comparison to similar Mortgage Loans;

(av) Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation;

(aw) Ground Leases. With respect to each ground lease to which the Mortgaged
Property is subject (a "Ground Lease"): (i) the Mortgagor is the owner of a
valid and subsisting interest as tenant under the Ground Lease; (ii) the Ground
Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof; (iv)
the Mortgagor enjoys the quiet and peaceful possession of the estate demised
thereby, subject to any sublease; (v) the Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder; (vii) the lessor under the Ground Lease is not in default under any
of the terms or provisions thereof on the part of the lessor to be observed or
performed; (vii) the lessor under the Ground Lease has satisfied all of its
repair or construction obligations, if any, to date pursuant to the terms of the
Ground Lease; and (ix) the execution, delivery and performance of the Mortgage
do not require the consent (other than those consents which have been obtained
and are in full force and effect) under, and will not contravene any provision
of or cause a default under, the Ground Lease.

(ax) Value of Mortgage Property. The Borrower has no knowledge of any
circumstances existing, other than the Mortgagor's credit standing, that should
reasonably be expected to adversely affect the value or the marketability of the
Mortgaged Property or the Mortgage Loan or to cause the Mortgage Loan to prepay
during any period materially faster or slower than the Mortgage Loans originated
by the Borrower generally; and

(ay) Section 32 Mortgages; Overages. The Borrower has provided the related
Mortgagor with all disclosure materials required by Section 226.32 of the
Federal Reserve Board

11



--------------------------------------------------------------------------------



Regulation Z with respect to any Mortgage Loans subject to such Section of the
Federal Reserve Board Regulation Z. The Borrower has not made or caused to be
made any payment in the nature of an "overage" or "yield spread premium" to a
mortgage broker or like Person which has not been fully disclosed to the
Mortgagor.

(az) Cooperative Loans. With respect to each Cooperative Loan, each original
Uniform Commercial Code financing statement, continuation statement or other
governmental filing or recordation necessary to create or preserve the
perfection and priority of the first priority lien and security interest in the
Cooperative Shares and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to the Borrower or its designee establishes in
the Borrower a valid and subsisting perfected first lien on and security
interest in the Mortgaged Property described therein, and the Borrower has full
right to sell and assign the same.

(aaa) Insured Closing Letter and Escrow Letter. With respect to each Wet Loan,
the Borrowers shall have obtained, and shall be in possession of an Insured
Closing Letter and an Escrow Letter, which shall be available for delivery to
the Lender upon request.

 

 

12



--------------------------------------------------------------------------------



Schedule 2

INITIAL SCHEDULED AMORTIZATION BALANCE



























Scheduled

Targeted







Monthly

Tranche B





Expected

Amortization

Amortization



Payment

Monthly

Amount

Balance

Period

Date

Collections

2A

2A

1

January 17, 2001

2,760,348

1,091,435

23,042,396

2

February 17, 2001

2,746,288

1,025,087

22,017,309

3

March 17, 2001

2,757,982

1,033,031

20,984,278

4

April 17, 2001

2,771,605

1,041,772

19,942,506

5

May 17, 2001

2,751,403

1,037,011

18,905,495

6

June 17, 2001

2,730,292

1,031,871

17,873,623

7

July 17, 2001

2,707,797

1,026,162

16,847,461

8

August 17, 2001

2,683,991

1,019,909

15,827,552

9

September 17, 2001

2,658,943

1,013,140

14,814,412

10

October 17, 2001

2,650,752

1,013,092

13,801,320

11

November 17, 2001

2,622,795

1,005,138

12,796,182

12

December 17, 2001

2,593,987

996,818

11,799,364

13

January 17, 2002

2,563,197

987,678

10,811,686

14

February 17, 2002

2,531,624

978,196

9,833,490

15

March 15, 2002

NA

NA

0



--------------------------------------------------------------------------------



Schedule 3

 

FILING JURISDICTIONS

 

 

Aames Capital Corporation

State of California

 

 

Aames Funding Corporation

 State of California

State of New York

New York County

 



--------------------------------------------------------------------------------



Schedule 4

RELEVANT STATES

POSTAL CODE

STATE

AK

ALASKA

AR

ARKANSAS

AZ

ARIZONA

CA

CALIFORNIA

CO

COLORADO

CT

CONNECTICUT

DC

DISTRICT OF COLUMBIA

DE

DELAWARE

FL

FLORIDA

GA

GEORGIA

HI

HAWAII

IA

IOWA

ID

IDAHO

IL

ILLINOIS

IN

INDIANA

KS

KANSAS

KY

KENTUCKY

LA

LOUISIANA

MA

MASSACHUSETTS

MD

MARYLAND

ME

MAINE

MI

MICHIGAN

MN

MINNESOTA

MO

MISSOURI

MS

MISSISSIPPI

MT

MONTANA

NC

NORTH CAROLINA

ND

NORTH DAKOTA

NE

NEBRASKA

NH

NEW HAMPSHIRE

NJ

NEW JERSEY

NM

NEW MEXICO

NV

NEVADA

NY

NEW YORK

OH

OHIO

OK

OKLAHOMA

OR

OREGON

PA

PENNSYLVANIA

RI

RHODE ISLAND



--------------------------------------------------------------------------------



SC

SOUTH CAROLINA

SD

SOUTH DAKOTA

TN

TENNESSEE

TX

TEXAS

UT

UTAH

VA

VIRGINIA

VT

VERMONT

WA

WASHINGTON

WI

WISCONSIN

WV

WEST VIRGINIA

WY

WYOMING

2



--------------------------------------------------------------------------------



Schedule 5

SUBSIDIARIES OF AAMES FINANCIAL CORPORATION

Name of Subsidiary

Jurisdiction of Incorporation

Aames Capital Acceptance Corp.

Delaware

Aames Capital Corporation

California

Aames Funding Corporation

California

One Stop Mortgage, Inc.

Wyoming

Oxford Aviation Corporation, Inc.

California

Rossmore Financial Insurance Services, Inc.

California

Serrano Insurance Services

Nevada

Windsor Management Co.

 

 



--------------------------------------------------------------------------------



Schedule 6

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------



Schedule 7

PLEDGED SECURITIES

(1) Aames Mortgage Trust 1995-A, Mortgage Pass-Through Certificate, Series
1995-A, Class R

(2) Aames Mortgage Trust 1995-B, Mortgage Pass-Through Certificate Series
1995-B, Class R

(3) Aames Mortgage Trust 1995-C, Mortgage Pass-Through Certificate Series
1995-C, Class R

(4) Aames Mortgage Trust 1995-D, Mortgage Pass-Through Certificate Series
1995-D, Class R

(5) Aames Mortgage Trust 1996-A, Mortgage Pass-Through Certificate Series
1996-A, Class R

(6) Aames Mortgage Trust 1996-B, Mortgage Pass-Through Certificate Series
1996-B, Class R

(7) Aames Mortgage Trust 1996-C, Mortgage Pass-Through Certificate Series
1996-C, Class R

(8) Aames Mortgage Trust 1997-B, Mortgage Pass-Through Certificate Series
1997-B, Class C

(9) Aames Mortgage Trust 1997-B, Mortgage Pass-Through Certificate Series
1997-B, Class R-IA

(10) Aames Mortgage Trust 1997-B, Mortgage Pass-Through Certificate Series
1997-B, Class R-IF

(11) Aames Mortgage Trust 1997-B, Mortgage Pass-Through Certificate Series
1997-B, Class R-II

(12) Aames Mortgage Trust 1997-B, Mortgage Pass-Through Certificate Series
1997-B, Class R-III

(13) Aames Mortgage Trust 1997-C, Mortgage Pass-Through Certificate Series
1997-C, Class C

(14) Aames Mortgage Trust 1997-C, Mortgage Pass-Through Certificate Series
1997-C, Class R-IA



--------------------------------------------------------------------------------



 

(15) Aames Mortgage Trust 1997-C, Mortgage Pass-Through Certificate Series
1997-C, Class R-IF

(16) Aames Mortgage Trust 1997-C, Mortgage Pass-Through Certificate Series
1997-C, Class R-II

(17) Aames Mortgage Trust 1997-C, Mortgage Pass-Through Certificate Series
1997-C, Class R-III

 

 

 

2



--------------------------------------------------------------------------------



Schedule 8

GOVERNING AGREEMENTS

(1) Aames Home Loan, Pooling and Servicing Agreement, Series 1992-2, December
10, 1992

(2) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1993-A,
December 1, 1993

(3) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1994-A,
March 1, 1994

(4) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1994-B,
June 1, 1994

(5) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1994-C,
September 1, 1994

(6) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1994-D,
December 1, 1994

(7) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1995-A,
March 1, 1995

(8) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1995-B,
May 12, 1995

(9) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1995-C,
September 1, 1995

(10) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1995-D,
December 1, 1995

(11) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1996-A,
March 1, 1996

(12) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1996-B,
June 1, 1996

(13) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1996-C,
September 1, 1996

(14) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1997-A,
March 1, 1997



--------------------------------------------------------------------------------



 

(15) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1997-B,
June 1, 1997

(16) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1997-C,
September 1, 1997

(17) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1997-D,
December 1, 1997


(18) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1998-A,
March 1, 1998

(19) Aames Capital Acceptance Corp., Pooling and Servicing Agreement, Series
1998-B, June 1, 1998

(20) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1998-C,
September 1, 1998

(21) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1999-1,
July 1, 1999

(22) Aames Capital Corporation, Pooling and Servicing Agreement, Series 1999-2,
November 1, 1999

 

 

2



--------------------------------------------------------------------------------



EXHIBIT A

PROMISSORY NOTE

$300,000,000

January 24, 2001

New York, New York

FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION, a California corporation and
AAMES FUNDING CORPORATION, a California corporation (each a "Borrower",
collectively, the "Borrowers"), hereby promise to pay to the order of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC. (the "Lender"), at the principal office of the
Lender at 600 Steamboat Road, Greenwich, Connecticut 06830, in lawful money of
the United States, and in immediately available funds, the principal sum of
THREE HUNDRED MILLION DOLLARS ($300,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Advances made by the Lender
to the Borrowers under the Warehouse Agreement), on the dates and in the
principal amounts provided in the Warehouse Agreement, and to pay interest on
the unpaid principal amount of each such Advance, at such office, in like money
and funds, for the period commencing on the date of such Advance until such
Advance shall be paid in full, at the rates per annum and on the dates provided
in the Warehouse Agreement.

The date, amount and interest rate of each Advance made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Warehouse Agreement or hereunder
in respect of the Advances made by the Lender.

This Note is the Note referred to in the Warehouse Loan and Security Agreement ,
dated as of February 10, 2000, as amended and restated to and including January
24, 2001 (as amended, supplemented or otherwise modified and in effect from time
to time, the "Warehouse Agreement") between the Borrowers, and the Lender, and
evidences Advances made by the Lender thereunder. Terms used but not defined in
this Note have the respective meanings assigned to them in the Warehouse
Agreement.

The Borrowers agree to pay all the Lender's costs of collection and enforcement
(including reasonable attorneys' fees and disbursements of Lender's counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys' fees through appellate proceedings.

Notwithstanding the pledge of the Collateral, the Borrowers hereby acknowledge,
admit and agree that the Borrowers' obligations under this Note are recourse
obligations of the Borrowers to which the Borrowers pledge their full faith and
credit.

The Borrowers, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of



--------------------------------------------------------------------------------



this Note, (b) expressly agree that this Note, or any payment hereunder, may be
extended from time to time, and consent to the acceptance of further Collateral,
the release of any Collateral for this Note, the release of any party primarily
or secondarily liable hereon, and (c) expressly agree that it will not be
necessary for the Lender, in order to enforce payment of this Note, to first
institute or exhaust the Lender's remedies against the Borrowers or any other
party liable hereon or against any Collateral for this Note. No extension of
time for the payment of this Note, or any installment hereof, made by agreement
by the Lender with any person now or hereafter liable for the payment of this
Note, shall affect the liability under this Note of the Borrowers, even if the
Borrowers are not a party to such agreement; provided, however, that the Lender
and the Borrowers, by written agreement between them, may affect the liability
of the Borrowers.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Warehouse Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.


Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules. The Borrowers hereby submit to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

Each Borrower hereby acknowledges and agrees that such Borrower shall be jointly
and severally liable for all obligations and indemnities of the Borrowers
hereunder.

 

 

 

 

2



--------------------------------------------------------------------------------



This Note shall be governed by and construed under the laws of the State of New
York (without reference to choice of law doctrine but with reference to Section
5-1401 of the New York General Obligations Law, which by its terms applies to
this Note) whose laws the Borrowers expressly elect to apply to this Note. The
Borrowers agree that any action or proceeding brought to enforce or arising out
of this Note may be commenced in the Supreme Court of the State of New York,
Borough of Manhattan, or in the District Court of the United States for the
Southern District of New York.

AAMES CAPITAL CORPORATION

By:

Name:

Title:

AAMES FUNDING CORPORATION

By:

Name:

Title:

 

 

 

 

3



--------------------------------------------------------------------------------



SCHEDULE OF LOANS

This Note evidences Advances made under the within-described Warehouse Agreement
to the Borrowers, on the dates, in the principal amounts and bearing interest at
the rates set forth below, and subject to the payments and prepayments of
principal set forth below:

 

Date Made

Principal Amount of Loan

Amount Paid

or Prepaid

Unpaid Principal Amount

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT B

[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



EXHIBIT C

FORM OF OPINION OF COUNSEL TO THE BORROWERS

(date)

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, Connecticut 06830

Dear Sirs and Mesdames:

You have requested [our] [my] opinion, as counsel to Aames Capital Corporation,
a California corporation, and Aames Funding Corporation, a California
corporation (each a "Borrower", collectively, the "Borrowers"), with respect to
certain matters in connection with that certain Warehouse Loan and Security
Agreement, dated as of February 10, 2000, as amended and restated to and
including January 24, 2001, (the "Loan and Security Agreement"), by and between
the Borrowers and Greenwich Capital Financial Products, Inc. (the "Lender"),
being executed contemporaneously with a Promissory Note dated January 24, 2001
from the Borrowers to the Lender (the " Note"), and a Custodial Agreement, dated
as of January 24, 2001 as amended (the "Custodial Agreement"), by and among the
Borrowers, Bankers Trust Company (the "Custodian"), and the Lender. Capitalized
terms not otherwise defined herein have the meanings set forth in the Loan and
Security Agreement.

[We] [I] have examined the following documents:

1. the Loan and Security Agreement;

2. the Note;

3. the Custodial Agreement;

4. the Guaranty executed by Aames Financial Corporation;

6. unfiled copies of the financing statements listed on Schedule 1
(collectively, the "Financing Statements") naming each Borrower as Debtor and
the Lender as Secured Party and describing the Collateral (as defined in the
Loan and Security Agreement) as to which security interests may be perfected by
filing under the Uniform Commercial Code of the States listed on Schedule 1 (the
"Filing Collateral"), which I understand will be filed in the filing offices
listed on Schedule 1 (the "Filing Offices");

7. the reports listed on Schedule 2 as to Uniform Commercial Code financing
statements (collectively, the "UCC Search Report"); and

8. such other documents, records and papers as we have deemed necessary and
relevant



--------------------------------------------------------------------------------



as a basis for this opinion.

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of the Borrowers contained in the Loan
and Security Agreement. [We] [I] have assumed the authenticity of all documents
submitted to me as originals, the genuineness of all signatures, the legal
capacity of natural persons and the conformity to the originals of all
documents.

Based upon the foregoing, it is [our] [my] opinion that:

1. Each Borrower and the Guarantor are each corporations duly organized, validly
existing and in good standing under the laws of the state of its organization
and is qualified to transact business in, duly licensed and in the case of each
Borrower is in good standing under, the laws of each state in which any
Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Mortgage Loan and the servicing of each Mortgage Loan
pursuant to the Loan and Security Agreement.

2. The Borrowers and the Guarantor each have the corporate power to engage in
the transactions contemplated by the Loan and Security Agreement, the Note, the
Guaranty and the Custodial Agreement and all requisite corporate power,
authority and legal right to execute and deliver the Loan and Security
Agreement, the Note, the Guaranty and the Custodial Agreement and observe the
terms and conditions of such instruments. The Borrowers have all requisite
corporate power to borrow under the Loan and Security Agreement and to grant a
security interest in the Collateral pursuant to the Loan and Security Agreement.

3. The execution, delivery and performance by the Borrowers of the Loan and
Security Agreement, the Note, and the Custodial Agreement, and the borrowings by
the Borrowers and the pledge of the Collateral under the Loan and Security
Agreement and the execution of the Guaranty by the Guarantor have been duly
authorized by all necessary corporate action on the part of the Borrowers. Each
of the Loan and Security Agreement, the Note, the Guaranty and the Custodial
Agreement have been executed and delivered by the Borrowers or the Guarantor, as
the case may be, and are legal, valid and binding agreements enforceable in
accordance with their respective terms against the Borrowers or the Guarantor,
subject to bankruptcy laws and other similar laws of general application
affecting rights of creditors and subject to the application of the rules of
equity, including those respecting the availability of specific performance,
none of which will materially interfere with the realization of the benefits
provided thereunder or with the Lender's security interest in the Mortgage
Loans.

4. No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Borrowers for the execution, delivery or performance
by the Borrowers of the Loan and Security Agreement, the Note and the Custodial
Agreement or for the

2



--------------------------------------------------------------------------------



borrowings by the Borrowers under the Loan and Security Agreement or the
granting of a security interest to the Lender in the Collateral, pursuant to the
Loan and Security Agreement.

5. The execution, delivery and performance by each Borrower or the Guarantor of,
and the consummation of the transactions contemplated by, the Loan and Security
Agreement, the Note, the Guaranty and the Custodial Agreement do not and will
not (a) violate any provision of such Borrower's or the Guarantor's charter or
by-laws, (b) violate any applicable law, rule or regulation, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to such Borrower or the Guarantor of
which I have knowledge (after due inquiry) or (d) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument of which I have knowledge (after due inquiry) to
which such Borrower or the Guarantor is a party or by which it is bound or to
which it is subject, or (except for the Liens created pursuant to the Loan and
Security Agreement) result in the creation or imposition of any Lien upon any
Property of such Borrower pursuant to the terms of any such agreement or
instrument.

6. There is no action, suit, proceeding or investigation pending or, to the best
of [our] [my] knowledge, threatened against any Loan Party which, in [our] [my]
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of the Borrowers or the Guarantor or in any
material impairment of the right or ability of such Loan Party to carry on its
business substantially as now conducted or in any material liability on the part
of the Borrowers or which would draw into question the validity of the Loan and
Security Agreement, the Note, the Guaranty, the Custodial Agreement or the
Mortgage Loans or of any action taken or to be taken in connection with the
transactions contemplated thereby, or which would be reasonably likely to impair
materially the ability of such Loan Party to perform under the terms of the Loan
and Security Agreement, the Note, the Guaranty, the Custodial Agreement or the
Mortgage Loans.

7. The Loan and Security Agreement is effective to create, in favor of the
Lender, a valid security interest under the Uniform Commercial Code in all of
the right, title and interest of the Borrowers in, to and under the Collateral
as collateral security for the payment of the Secured Obligations (as defined in
the Loan and Security Agreement), except that (a) such security interests will
continue in Collateral after its sale, exchange or other disposition only to the
extent provided in Section 9-306 of the Uniform Commercial Code, (b) the
security interests in Collateral in which the Borrowers acquires rights after
the commencement of a case under the Bankruptcy Code in respect of the Borrowers
may be limited by Section 552 of the Bankruptcy Code.

8. When the Mortgage Notes are delivered to the Custodian, endorsed in blank by
a

3



--------------------------------------------------------------------------------



duly authorized officer of the applicable Borrower, the security interest
referred to in paragraph 7 above in the Mortgage Notes will constitute a fully
perfected first priority security interest in all right, title and interest of
such Borrower therein, in the Mortgage Loan evidenced thereby and in such
Borrower's interest in the related Mortgaged Property.

9. (a) Upon the filing of financing statements on Form UCC-1 naming the Lender
as "Secured Party" and each Borrower as "Debtor", and describing the Collateral,
in the jurisdictions and recording offices listed on Schedule 1 attached hereto,
the security interests referred to in paragraph 8 above will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of such Borrower in, to and under such Collateral, which can
be perfected by filing under the Uniform Commercial Code.

(b) The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report .

10. The Assignments of Mortgage are in recordable form, except for the insertion
of the name of the assignee, and upon the name of the assignee being inserted,
are acceptable for recording under the laws of the state where each related
Mortgaged Property is located.

11. Each Borrower is duly registered as a [____________] in each state in which
Mortgage Loans were originated to the extent such registration is required by
applicable law, and has obtained all other licenses and governmental approvals
in each jurisdiction to the extent that the failure to obtain such licenses and
approvals would render any Mortgage Loan unenforceable or would materially and
adversely affect the ability of the Borrowers to perform any of its obligations
under, or the enforceability of, the Loan Documents.

12. Assuming that all other elements necessary to render a Mortgage Loan legal,
valid, binding and enforceable were present in connection with the execution,
delivery and performance of each Mortgage Loan (including completion of the
entire Mortgage Loan fully, accurately and in compliance with all applicable
laws, rules and regulations) and assuming further that no action was taken in
connection with the execution, delivery and performance of each Mortgage Loan
(including in connection with the sale of the related Mortgaged Property) that
would give rise to a defense to the legality, validity, binding effect and
enforceability of such Mortgage Loan, nothing in the forms of such Mortgage
Loans, as attached hereto as Exhibit A, would render such Mortgage Loans other
than legal, valid, binding and enforceable.

4



--------------------------------------------------------------------------------



13. Assuming their validity, binding effect and enforceability in all other
respects (including completion of the entire Mortgage Loan fully, accurately and
in compliance with all applicable laws, rules and regulations), the forms of
Mortgage Loans attached hereto as Exhibit A are in sufficient compliance with
________ law and Federal consumer protection laws so as not to be rendered void
or voidable at the election of the Mortgagor thereunder.

Very truly yours,

 

 

 

5



--------------------------------------------------------------------------------



EXHIBIT D

FORM OF NOTICE OF BORROWING AND PLEDGE

[insert date]

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, Connecticut 06830

Attention: Kathleen O'Connor

Notice of Borrowing and Pledge No.:_____________________

Ladies/Gentlemen:

Reference is made to the Warehouse Loan and Security Agreement, dated as of
February 10, 2000, as amended and restated to and including January 24, 2001,
(the "Warehouse Agreement"; capitalized terms used but not otherwise defined
herein shall have the meaning given them in the Warehouse Agreement), between
Aames Capital Corporation, as a Borrower, Aames Funding Corporation, as a
Borrower (each a "Borrower") and Greenwich Capital Financial Products, Inc. (the
"Lender").

In accordance with Section 2.03(a), 2.03(b) or 2.03(e) of the Warehouse
Agreement, the undersigned Borrower hereby requests that you, the Lender, make
Advances to us in connection with our delivery of [Mortgage Loans] [Pledged
Securities] [insert requested Funding Date, which, except for Wet Loans, must be
at least two (2) Business Days following the date of the request], in connection
with which we shall pledge to you as Collateral the [Mortgage Loans (along with
all previous pledges defined as Eligible Mortgage Loans for such date) set forth
on the Mortgage Loan Schedule attached hereto] [Pledged Securities attached
hereto].

The Borrower hereby certifies, as of such Funding Date, that:

(a) no Default or Event of Default has occurred and is continuing on the date
hereof nor will occur after giving effect to such Advance as a result of such
Advance;

(b) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date [(in the case of the representations and warranties in
respect of Mortgage Loans, solely with respect to Mortgage Loans being included
the Borrowing Base on the Funding Date)] as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

(c) the Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions; and



--------------------------------------------------------------------------------



(d) the Borrower has satisfied all conditions precedent in Section 5.02 of the
Warehouse Agreement and all other requirements of the Warehouse Agreement.

[The undersigned duly authorized officer of Borrower further represents and
warrants that (1) the documents constituting the Custodial File (as defined in
the Custodial Agreement) with respect to the Mortgage Loans that are the subject
of the Advance requested herein and more specifically identified on the mortgage
loan schedule or computer readable magnetic transmission delivered to both the
Lender and the Custodian in connection herewith (the "Receipted Mortgage Loans")
have been or are hereby [or will be with respect to Wet Loans] submitted to
Custodian and such Required Documents are to be held by the Custodian subject to
Lender's first priority security interest thereon, (2) all other documents
related to such Receipted Mortgage Loans (including, but not limited to,
mortgages, insurance policies, loan applications and appraisals) have been or
will be created and held by Borrower in trust for Lender, (3) all documents
related to such Receipted Mortgage Loans withdrawn from Custodian shall be held
in trust by Borrower for Lender, and Borrower will not attempt to pledge,
hypothecate or otherwise transfer such Receipted Mortgage Loans to any other
party until the Advance to which such Receipted Mortgage Loans are related has
been paid in full by Borrower and (4) Borrower has granted a first priority
perfected security interest in and lien on the Receipted Mortgage Loans.

Borrower hereby represents and warrants that (x) the Receipted Mortgage Loans
have an unpaid principal balance as of the date hereof of $__________ and (y)
the number of Receipted Mortgage Loans is ______.]

Notwithstanding anything to the contrary above, for purposes of providing a
Notice of Borrowing and Pledge in connection with Wet Loans, the Mortgage Loan
Data Transmission shall include only the following fields: (1) Loan Number, (2)
Borrower Name, (3) Note Amount, (4) Note Rate, (5) Address of Mortgaged
Property, (6) Wire Amount, (7) Wire Instructions, (8) the name of the Settlement
Agent and (9) the Settlement Agent Code.

Very truly yours,

[Borrower]

By:_______________________

Authorized Officer



--------------------------------------------------------------------------------



[Schedule I

to Notice of Borrowing and Pledge

[COLLATERAL PROPOSED TO BE PLEDGED

TO LENDER ON FUNDING DATE]

[attach Mortgage Loan Schedule]]

 



--------------------------------------------------------------------------------



EXHIBIT E

UNDERWRITING GUIDELINES

[TO BE PROVIDED BY BORROWERS]

 



--------------------------------------------------------------------------------



EXHIBIT F

REQUIRED FIELDS FOR SERVICING TRANSMISSION

[TO BE PROVIDED BY LENDER]

 



--------------------------------------------------------------------------------



EXHIBIT G

REQUIRED FIELDS FOR MORTGAGE LOAN DATA TRANSMISSION

[TO BE PROVIDED BY LENDER]

 



--------------------------------------------------------------------------------



EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

[TO BE PROVIDED BY LENDER ]

 



--------------------------------------------------------------------------------



EXHIBIT I

FORM OF CONFIDENTIALITY

AGREEMENT

In connection with your consideration of a possible or actual acquisition of a
participating interest (the "Transaction") in an advance, note or commitment of
Greenwich Capital Financial Products, Inc. ("Greenwich") pursuant to a Warehouse
Loan and Security Agreement between Greenwich and Aames Capital Corporation (the
"Borrower""), dated as of February 10, 2000, as amended and restated to and
including January 24, 2001, you have requested the right to review certain
non-public information regarding the Borrower that is in the possession of
Greenwich. In consideration of, and as a condition to, furnishing you with such
information and any other information (whether communicated in writing or
communicated orally) delivered to you by Greenwich or its affiliates, directors,
officers, employees, advisors, agents or "controlling persons" (within the
meaning of the Securities Exchange Act of 1934, as amended (the "1934 Act"))
(such affiliates and other persons being herein referred to collectively as
Greenwich "Representatives") in connection with the consideration of a
Transaction (such information being herein referred to as "Evaluation Material
"), Greenwich hereby requests your agreement as follows:

11. The Evaluation Material will be used solely for the purpose of evaluating a
possible Transaction with Greenwich involving you or your affiliates, and unless
and until you have completed such Transaction pursuant to a definitive agreement
between you or any such affiliate and Greenwich, such Evaluation Material will
be kept strictly confidential by you and your affiliates, directors, officers,
employees, advisors, agents or controlling persons (such affiliates and other
persons being herein referred to collectively as "your Representatives"), except
that the Evaluation Material or portions thereof may be disclosed to those of
your Representatives who need to know such information for the purpose of
evaluating a possible Transaction with Greenwich (it being understood that prior
to such disclosure your Representatives will be informed of the confidential
nature of the Evaluation Material and shall agree to be bound by this
Agreement). You agree to be responsible for any breach of this Agreement by your
Representatives.

12. The term "Evaluation Material" does not include any information which (i) at
the time of disclosure or thereafter is generally known by the public (other
than as a result of its disclosure by you or your Representatives) or (ii) was
or becomes available to you on a nonconfidential basis from a person not
otherwise bound by a confidential agreement with Greenwich or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Agreement, the term "person" shall be broadly
interpreted to include, without limitation, any corporation, company, joint
venture, partnership or individual.

13. In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective



--------------------------------------------------------------------------------



subpoena or order issued by a court of competent jurisdiction, you agree to (i)
immediately notify Greenwich and the Borrower of the existence, terms and
circumstances surrounding such a request, (ii) consult with the Borrower on the
advisability of taking legally available steps to resist or narrow such request,
and (iii) if disclosure of such information is required, exercise your best
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.

14. Unless otherwise required by law in the opinion of your counsel, neither you
nor your Representative will, without our prior written consent, disclose to any
person the fact that the Evaluation Material has been made available to you.

15. You agree not to initiate or maintain contact (except for those contacts
made in the ordinary course of business) with any officer, director or employee
of the Borrower regarding the business, operations, prospects or finances of the
Borrower or the employment of such officer, director or employee, except with
the express written permission of the Borrower.

16. You understand and acknowledge that the Borrower is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Greenwich. The Borrower, its respective affiliates or Representatives, nor
any of its respective officers, directors, employees, agents or controlling
persons (within the meaning of the 1934 Act) shall have any liability to you or
any other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

17. You agree that neither Greenwich or the Borrower has not granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by Greenwich.

18. If you determine that you do not wish to proceed with the Transaction, you
will promptly deliver to Greenwich all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.

19. Without prejudice to the rights and remedies otherwise available to the
Borrower, the Borrower shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.

20. The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to

2



--------------------------------------------------------------------------------



agreements made and to be fully performed therein (excluding the conflicts of
law rules). You submit to the jurisdiction of any court of the State of New York
or the United States District Court for the Southern District of the State of
New York for the purpose of any suit, action, or other proceeding arising out of
this Agreement.

21. The benefits of this Agreement shall inure to the respective successors and
assigns of the parties hereto, and the obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.

22. If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

23. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrower and you expressly so modifying or waiving such Agreement.

24. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.

3



--------------------------------------------------------------------------------



Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

By:

Greenwich Capital Financial Products, Inc.

 

Confirmed and agreed to

this _____ day of

_____________, 200_.

 

By:

Name

Title:

4



--------------------------------------------------------------------------------



EXHIBIT J

FORM OF SUBSERVICER INSTRUCTION LETTER

__________ __, 2001

___________________, as [Subservicer]

____________________

____________________

Attention: _______________

Re: Warehouse Loan and Security Agreement, dated as of February 10, 2000, as
amended and restated to and including January 24, 2001, by and between Greenwich
Capital Financial Products, Inc., ("Lender"), Aames Capital Corporation, as a
Borrower, and Aames Funding Corporation, as a Borrower (each a "Borrower")

Ladies and Gentlemen:

Pursuant to the Warehouse Loan and Security Agreement, dated as of February 10,
2000, as amended and restated to and including January 24, 2001, (the "Loan and
Security Agreement"), between the Lender and the Borrowers, you are hereby
notified that: (i) the undersigned Borrower has pledged to the Lender the assets
described on Schedule 1 hereto (the "Eligible Assets"), (ii) each of the
Eligible Assets is subject to a security interest in favor of the Lender, and
(iii) effective as of the delivery of this letter to the Subservicer, unless
otherwise notified by the Lender in writing, any payments or distributions made
with respect to such Eligible Assets shall be remitted immediately by the
[Subservicer] in accordance with the Lender's wiring instructions provided
below:

Account No.: [____________________]

ABA No.: [____________________]

[____________________]

Reference: [____________________]

The Subservicer also acknowledges its consent to terminate such Servicing
Agreement upon notification by the Lender of an occurrence of an Event of
Default.

 



--------------------------------------------------------------------------------





Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Lender promptly
upon receipt. Any notices to the Lender should be delivered to the following
address: 600 Steamboat Road, Greenwich, Connecticut 06830, Attention: Joe
Bartolotta, Telephone: (203) 625-6675, Facsimile: (203) 625-4751.



Very truly yours,

[BORROWER]

By:

Name:

Title:

ACKNOWLEDGED

:



_______________________________, as [Subservicer]

By:

Name:

Title:

Telephone:

Facsimile:

2



--------------------------------------------------------------------------------



EXHIBIT K

FORM OF TRUSTEE INSTRUCTION LETTER

__________ __, 2001

[_______________], as Trustee

__________________________

__________________________

Attention: _______________

Re: Warehouse Loan and Security Agreement, dated as of February 10, 2000, as
amended and restated to and including January 24, 2001, by and between Greenwich
Capital Financial Products, Inc., as Lender (the "Lender"), Aames Capital
Corporation, as Borrower, and Aames Funding Corporation, as Borrower, (each a
"Borrower", collectively, the "Borrowers")

Ladies and Gentlemen:

Pursuant to Section 4.01(c) of the Warehouse Loan and Security Agreement, dated
as of February 10, 2000, as amended and restated to and including January 24,
2001, (the "Agreement"), between the Lender and the Borrowers (you are hereby
notified that: (i) the undersigned Borrower has pledged to the Lender the
Pledged Securities described on Schedule 1 hereto (the "Pledged Securities"),
(ii) each of the Pledged Securities is subject to a security interest in favor
of the Lender and (iii) unless otherwise notified by the Lender in writing, any
payments or distributions made with respect to such Pledged Securities should be
remitted immediately by the Trustee directly to the Lender, in accordance with
the following wire instructions:

Chase Manhattan Bank

ABA #021000021

Acct Name: Greenwich Capital Financial Products, Inc.

A/C #: 140095961

Attn: Kathleen O'Connor

All remittance reports, statements and notices shall be sent to the attention
of:

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, Connecticut 06830

Attn: Ms. Kathleen O'Connor



--------------------------------------------------------------------------------



Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Lender promptly
upon receipt.

Very truly yours,

 

AAMES CAPITAL CORPORATION

By:

Name:

Title:

ACKNOWLEDGED

:



_____________________________, as Trustee

 

By:

Name:

Title:

2



--------------------------------------------------------------------------------



EXHIBIT L

FORM OF POWER OF ATTORNEY

The Borrowers hereby irrevocably constitute and appoint the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrowers and in the name of each Borrower or in its own name,
from time to time in the Lender's discretion, for the purpose of carrying out
the terms of that certain Warehouse Loan and Security Agreement, dated as of
February 10, 2000, as amended and restated to and including January 24, 2001,
among Aames Capital Corporation, as a Borrower, Aames Funding Corporation, as a
Borrower (collectively the "Borrowers"), and Greenwich Capital Financial
Products, Inc. (the "Lender") (the "Warehouse Agreement"), to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Warehouse
Agreement, and, without limiting the generality of the foregoing, the Borrowers
hereby give the Lender the power and right, on behalf of the Borrowers, without
assent by, but with notice to, the Borrowers, if an Event of Default shall have
occurred and be continuing, to do the following:

(ii) in the name of the any Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;

(iii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iv) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Lender or as the Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against either Borrower with respect to any Collateral; (F)
to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Lender may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for



--------------------------------------------------------------------------------



all purposes, and to do, at the Lender's option and the Borrowers' expense, at
any time, or from time to time, all acts and things which the Lender deems
necessary to protect, preserve or realize upon the Collateral and the Lender's
Liens thereon and to effect the intent of this Warehouse Agreement, all as fully
and effectively as the Borrowers might do.

The Borrowers hereby ratify all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

The Borrowers also authorize the Lender, at any time and from time to time, to
execute, in connection with the sale provided for in Section 4.07 of the
Warehouse Agreement and, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

The powers conferred on the Lender are solely to protect the Lender's interests
in the Collateral and shall not impose any duty upon the Lender to exercise any
such powers. The Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither the Lender nor
any of its officers, directors, or employees shall be responsible to the
Borrowers for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

AAMES CAPITAL CORPORATION

By:

Name:

Title:

 

AAMES FUNDING CORPORATION

By:

Name:

Title:

Accepted and Acknowledged

,



GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

By:

Name:

Title:

 

2



--------------------------------------------------------------------------------



 

EXHIBIT M

FORM OF ESCROW LETTER

ADDENDUM TO ESCROW INSTRUCTIONS

 

Dated:_________, 200_

Escrow #:______________________________

Borrower:______________________________

The funds to be used for closing this transaction may be provided via wire
transfer from the following account: "Disbursement Account, Bankers Trust
Company, as Custodian for Greenwich Capital Financial Products, Inc., Account
Number [______].

You are to hold the closing funds in trust for Greenwich Capital Financial
Products, Inc. until such time as the funds are disbursed in accordance with the
escrow instructions. If the loan is not funded within one (1) business day
following your receipt of funds pursuant to this letter you are to return such
funds via federal funds wire to:

["Disbursement Account, Bankers Trust Company, as Custodian for Greenwich
Capital Financial Products, Inc., Account Number [______]]

If any loan is rescinded, you are to call Aames Capital Corporation: [phone
number for Funding Manager for Appropriate Division] on the date on which notice
of such rescission is received to notify Aames of same.

Between the time the funds are received and the loan is funded you are to accept
instructions regarding the use of the funds that are in conflict with the escrow
instructions only in writing from [Funding Manager for Appropriate Division].

This Addendum to Escrow Instructions shall be irrevocable and can only be
modified with the express written approval of [Funding Manager for Appropriate
Division].

Agreed and Acknowledged:

Settlement Agent:_____________________________________

By:_______________________________________________

Escrow Officer

 



--------------------------------------------------------------------------------



EXHIBIT N

FORM OF LIST OF SETTLEMENT AGENTS

 

Corporate Name

Address Phone Number Closing Name of Settlement



Agent Code Agent at Closing